Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

Among

 

INTEST Corporation;

 

as Borrower

 

and

 

Ambrell Corporation,

INTEST Silicon Valley Corporation,

INTEST EMS, LLC, and

Temptronic Corporation;

 

as Guarantors

 

and

 

M&T Bank,

 

as Bank

 

 

 

Dated as of: April 10, 2020

 

 

--------------------------------------------------------------------------------

 

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made effective as of April 10, 2020 by and
among INTEST CORPORATION, a Delaware corporation, (“Borrower”), AMBRELL
CORPORATION, a Delaware corporation, INTEST SILICON VALLEY CORPORATION, a
Delaware corporation, INTEST EMS, LLC, a Delaware limited liability company, and
Temptronic Corporation, a Delaware corporation (each individually, a “Guarantor”
and collectively, the “Guarantors”) and M&T Bank (together with its successors
and assigns, “Bank”).

 

1.           DEFINITIONS AND CONSTRUCTION.

 

1.1     Definitions. The following words and phrases as used in capitalized form
in this Agreement, whether in the singular or plural, shall have the meanings
indicated:

 

2019 Stock Repurchase Plan means the common stock repurchase plan authorized by
Borrower on July 31, 2019 and suspended by Borrower on March 2, 2020.

 

Account Debtor means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.

 

Accounts means, with respect to a Person, all of such Person’s now owned and
hereinafter acquired rights to payment for goods sold or leased or for services
rendered which is not evidenced by any instrument or chattel paper, whether or
not it has been earned by performance, and any other property or interest in
property that is classified as an account pursuant to the UCC.

 

Adjusted EBITDA means, for any period, (a) the Net Income of Borrower, plus (i)
Interest Expense, plus (ii) Tax Expense, plus (iii) depreciation expense, plus
(iv) amortization expense, plus (v) amounts attributable to stock purchases
under the 2019 Stock Purchase Plan in an aggregate amount not to exceed equal to
$1,215,481.62, each determined in accordance with GAAP, plus/minus (b)
adjustments to EBITDA approved by Bank in writing in its sole discretion.

 

Advances means any loan or extension of credit by Bank to Borrower, including
without limitation, advances under the Revolving Credit Facility and/or advances
to pay Bank Expenses.

 

Affiliate means any Person which directly or indirectly controls, or is
controlled by, or is under common control with such Person. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

Agreement means this Loan and Security Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

Anti-Terrorism Laws means any Applicable Law relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).

 

-1-

--------------------------------------------------------------------------------

 

 

Applicable Law means, with respect to any Person, all provisions of
constitutions, statutes, regulations and orders of any Governmental Authority
applicable to such Person or its property, including, without limitation, all
orders and decrees of all courts and arbitrators in proceedings or actions to
which such Person is a party. In respect of contracts relating to interest or
finance charges that are made or performed in the Commonwealth of Pennsylvania,
“Applicable Law” shall mean the laws of the U.S., including without limitation
12 U.S.C. §§ 85 and 86(a), as amended from time to time, and any other statute
of the U.S. now or at any time hereinafter prescribing the maximum rates of
interest on loans and extensions of credit, and the laws of the Commonwealth of
Pennsylvania. Notwithstanding the foregoing, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Applicable Law) and (ii) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Applicable
Law), in each case pursuant to Basel III, shall in each case be deemed to be an
Applicable Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

Applicable Margin means two and one-half percent (2.50%) per annum.

 

Assignment of Patents, Trademarks, Licenses and Copyrights means the collateral
assignments of patents, trademarks, licenses and copyrights of even date
herewith executed by each Borrower in favor of Bank as security for the
Obligations.

 

Average Unused Portion of Maximum Revolving Credit Facility Amount means, as of
any date of determination, (a) the Maximum Revolving Credit Facility Amount,
less (b) the average Daily Balance of Advances that were outstanding under the
Revolving Credit Facility during the immediately preceding quarter.

 

Bank means M&T Bank, its successors and assigns.

 

Bank Expenses has the meaning set forth in Section 16.11.

 

Bankruptcy Code means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended, and any successor statute.

 

Base Rate shall mean 0.00% percentage points above the rate of interest
announced by the Bank each day as its prime rate of interest (“Prime Rate”). To
the extent the Prime Rate shall, at any time, be less than seventy five
hundredths percent (0.75%), the Prime Rate shall be deemed to be seventy five
hundredths percent (0.75%) for purposes hereof.

 

Benchmark Replacement means the sum of: (a) the alternate benchmark rate (which
may include Term SOFR) that has been selected by the Bank giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBOR Rate for U.S. dollar-denominated
syndicated or bilateral credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than zero, the Benchmark Replacement will be deemed to be zero for the
purposes hereof.

 

-2-

--------------------------------------------------------------------------------

 

 

Benchmark Replacement Adjustment means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Rate
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Bank giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBOR Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated or bilateral credit
facilities at such time.

 

Benchmark Replacement Conforming Changes means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including,
without limitation, changes to the definition of “Base Rate,” the definition of
“Rate Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Bank decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Bank in a manner
substantially consistent with market practice (or, if the Bank decides that
adoption of any portion of such market practice is not administratively feasible
or if the Bank determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the Bank
decides is reasonably necessary in connection with the administration of the
loan(s) evidenced hereby).

 

Benchmark Replacement Date means the earlier to occur of the following events
with respect the LIBOR Rate:

 

 

i.

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

 

 

ii.

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

 

Benchmark Transition Event means the occurrence of one or more of the following
events with respect to the LIBOR Rate:

 

 

i.

a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

 

-3-

--------------------------------------------------------------------------------

 

 

 

ii.

a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBOR Rate,
a resolution authority with jurisdiction over the administrator for the LIBOR
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBOR Rate, which states that the administrator
of the LIBOR Rate has ceased or will cease to provide the LIBOR Rate permanently
or indefinitely, provided that, at the time of such statement or publication,
there is no successor administrator that will continue to provide the LIBOR
Rate; or a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

 

Benchmark Transition Start Date means (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 180th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 180 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Bank by notice
to the Borrower, so long as the Bank has not received, by such date, written
notice of objection to such Early Opt-In Election from the Borrower.

 

Benchmark Unavailability Period means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with this
Agreement and (y) ending at the time that a Benchmark Replacement has replaced
the LIBOR Rate for all purposes hereunder.

 

Benefit Plan means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower, any Subsidiary of Borrower, or any ERISA Affiliate
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

Books means all of a Person’s books and records, including without limitation,
ledgers; records indicating, summarizing, or evidencing such Person’s properties
or assets (including the Collateral) or liabilities; all information relating to
such Person’s business operations or financial condition; and all computer
programs, disk or tape files, printouts, runs or other computer prepared
information.

 

Borrower means inTEST Corporation, a Delaware corporation, individually, and
their individual successors and assigns.

 

-4-

--------------------------------------------------------------------------------

 

 

Business (i) for inTEST Corporation means the ownership of Subsidiaries engaged
in the design and manufacturing of engineered solutions for automated and
electronic test equipment and industrial process applications, (ii) for Ambrell
Corporation means the manufacturing of induction heating systems, (iii) for
inTEST Silicon Valley Corporation means the manufacturing of products used by
semiconductor manufacturers, (iv) for inTEST EMS, LLC means the design,
manufacturing, and marketing of products used by semiconductor manufacturers,
and (v) Temptronic Corporation means the manufacturing of systems for thermal
testing and conditioning of electronics and materials.

 

Business Day means any day that is not a Saturday, Sunday, or other day on which
commercial banks in the Commonwealth of Pennsylvania are authorized or required
to close; and if the applicable Business Day relates to any Loans to which the
LIBOR Rate applies, such day must be on a day on which dealings are carried on
in the London interbank market.

 

Capital Expenditures means any expenditure that would be classified as a capital
expenditure in accordance with GAAP.

 

Capital Stock means corporate stock and any and all shares, partnership
interests, limited partnership interests, membership interests, equity
interests, rights, securities or other equivalent evidences of ownership
(however designated) issued by any entity (whether a corporation, partnership,
limited liability company, limited partnership, business trust or other type of
entity).

 

Change of Control means the occurrence of any of the following events: (a) a
change in ownership or control of Borrower effected through a transaction or
series of transactions whereby any Person or group of Persons who are Affiliates
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 under the Securities and Exchange Act of 1934) of securities of Borrower
possessing more than fifty percent (50%) of the total combined voting power of
Borrower’s securities outstanding immediately after such acquisition, whether by
means of a sale, merger, consolidation or otherwise or (b) any direct or
indirect acquisition or purchase of over fifty percent (50%) in fair market
value of the consolidated assets of Borrower and its Affiliates other than
through the ordinary course of business of Borrower and its Affiliates.

 

Closing Date means the date of this Agreement.

 

Collateral has the meaning set forth in Section 8.4.

 

Collateral Access Agreement means a landlord waiver, mortgagee waiver, bailee
letter, or acknowledgment agreement of any warehouseman, processor, lessor,
consignee, or other Person in possession of, having a Lien upon, or having
rights or interests in any Obligor’s Equipment, Inventory or Books, in each
case, in form and substance satisfactory to Bank.

 

Commercial Tort Claims shall have the meaning given to such term in the UCC.

 

Compliance Certificate means a certificate substantially in the form of
Exhibit A and delivered by the chief executive officer or chief financial
officer of Borrower, to Bank, as required under Section 13.7.

 

Contract Period means the period of time commencing on the date of this
Agreement and expiring on April 9, 2021.

 

-5-

--------------------------------------------------------------------------------

 

 

Current Assets at a particular date means the amount of all assets of Borrower
which would be classified as current assets on a consolidated balance sheet of
Borrower at such date, in accordance with GAAP, including without limitation all
cash, marketable securities, mutual funds, treasury bills and other investment
property.

 

Current Liabilities at any particular date means the liabilities (including tax
and other proper accruals) of Borrower which would be included as current
liabilities on a consolidated balance sheet of Borrower at such date, in
accordance with GAAP, including in all cases the outstanding principal balance
of the Revolving Credit Facility.

 

Current Maturities means the scheduled payments of principal on all Indebtedness
for borrowed money having an original term of more than one (1) year (including
but not limited to the outstanding principal balances of the Subordinated
Indebtedness and the amortization of Finance Lease Obligations), as shown on the
Borrower’s financial statements as of one year prior to the date of
determination.

 

Current Ratio means the ratio of Current Assets divided by Current Liabilities.

 

Daily Balance means the amount of an Obligation owed at the end of a given day.

 

Default means an event, condition or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

Default Rate has the meaning set forth in Section 5.7.

 

Disbursement Letter means an instructional letter executed and delivered by
Borrower to Bank regarding the extensions of credit to be made on the Closing
Date, the form and substance of which shall be satisfactory to Bank.

 

Dollars or $ means freely transferable U.S. Dollars.

 

Early Opt-in Election means the occurrence of:

 

 

i.

a determination by the Bank that currently outstanding U.S. dollar-denominated
syndicated or bilateral credit facilities at such time contain (as a result of
amendment or as originally executed) as a benchmark interest rate, in lieu of
the LIBOR Rate, a new benchmark interest rate to replace the LIBOR Rate, and

 

 

ii.

the election by the Bank to declare that an Early Opt-in Election has occurred
and the provision by the Bank of written notice of such election to the
Borrower.

 

Equipment means all of a Person’s present and hereafter acquired cars, trucks,
vehicles, machinery, machine tools, motors, equipment, furniture, furnishings,
fixtures, trailers, tools, dies, jigs, molds, parts, goods (other than consumer
goods, farm products, or Inventory), wherever located, including, without
limitation (a) any interest of such Person in any of the foregoing, and (b) all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing.

 

-6-

--------------------------------------------------------------------------------

 

 

ERISA means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., amendments thereto, successor statutes, and regulations or
guidance promulgated thereunder.

 

ERISA Affiliate means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Obligor under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of any Obligor
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a member of an
affiliated service group of which any Obligor is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Obligor and whose employees are aggregated with the employees of any Obligor
under IRC Section 414(o).

 

ERISA Event means (a) a Reportable Event with respect to any Benefit Plan or
Multiemployer Plan, (b) the withdrawal of any Obligor, any of its Subsidiaries
or ERISA Affiliates from a Benefit Plan during, a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), (c) the
providing of notice of intent to terminate a Benefit Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the PBGC of proceedings to terminate a Benefit Plan or Multiemployer Plan, (e)
any event or condition (i) that provides a basis under Section 4042(a)(1), (2),
or (3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan or Multiemployer Plan, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA, or the
partial or complete withdrawal within the meaning of Sections 4203 and 4205 of
ERISA, of any Obligor, any of its Subsidiaries or ERISA Affiliates from a
Multiemployer Plan, or (g) providing any security to any Plan under Section
401(a)(29) of the IRC by any Obligor or any of its Subsidiaries or any of their
ERISA Affiliates.

 

Event of Default has the meaning set forth in Section 16.1.

 

Federal Reserve Bank of New York’s Website means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

FEIN means Federal Employer Identification Number.

 

Finance Lease means any lease of Property, the obligations for the rental of
which are required to be shown as a finance lease on a balance sheet prepared in
accordance with GAAP.

 

Finance Lease Obligations means all amounts payable with respect to a Finance
Lease.

 

Financial Asset means any financial asset, now owned or hereafter acquired that
is classified as a “financial asset” pursuant to Chapter 8 (or Article 8) of the
UCC.

 

Fixed Charge Coverage Ratio means the ratio calculated quarterly on a trailing
twelve (12) month basis of (i) Adjusted EBITDA, less distributions and dividends
of Borrower, Capital Stock repurchases, and Unfunded Capital Expenditures
divided by (ii) the Current Maturities of long term debt of Borrower, plus
Interest Expense.

 

-7-

--------------------------------------------------------------------------------

 

 

Funding Date means the date, which must be a Business Day, on which the funding
of an Advance occurs.

 

GAAP means generally accepted accounting principles in the United States of
America, in effect from time to time, consistently applied and maintained.

 

General Intangibles means all of a Person’s present and future general
intangibles and other personal property (including contract rights, rights
arising under common law, statutes, or regulations, licenses, lease rights,
permits, approvals, choses or things in action, goodwill, trade secrets,
methods, processes, know-how, formulas, label designs, domain names, domain name
registrations, patents, patent rights and applications, trade names, brand
names, logos, inventions, trademarks and registrations or applications therefor,
servicemarks and registrations or applications therefor, copyrights and
registrations or applications therefor, blueprints, plans, patterns, drawings,
specifications, designs, manufacturing or processing rights, purchase orders,
customer lists, monies due or recoverable from pension funds, route lists,
rights to payment and other rights under any royalty or licensing agreements,
infringement claims, software and computer programs, information contained on
computer disks or tapes, literature, reports, catalogs, deposit accounts,
insurance premium rebates, tax refunds, tax refund claims, government subsidy
payments, databases, all notes and records with respect to any research and
development and all physical embodiments of the foregoing), other than
Inventory, Accounts, Equipment and Negotiable Collateral. General Intangibles
shall also include, without limitation, all assets necessary to the operation
and maintenance of all present and future websites, including without
limitation, all equipment, lease agreements, hosting agreements, line leases,
intellectual property, copyrights, patents, trademarks, software licenses and
general intangibles, and all intellectual property assets described on Schedule
9.18.

 

Governing Documents means the certificate or articles of incorporation, by-laws,
partnership agreement, joint venture agreement, operating agreement or other
organizational or governing documents of any Person.

 

Governmental Authority means any nation or government, any federal, state,
county, municipal, parish, provincial or other political subdivision thereof and
any department, commission, board, court, agency or other instrumentality or
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

 

Guarantor means Ambrell Corporation, a Delaware corporation, inTEST Silicon
Valley Corporation, a Delaware corporation, inTEST EMS, LLC, a Delaware limited
liability company, and Temptronic Corporation, a Delaware corporation,
individually, and Guarantors means Ambrell Corporation, a Delaware corporation,
inTEST Silicon Valley Corporation, a Delaware corporation, inTEST EMS, LLC, a
Delaware limited liability company, and Temptronic Corporation, a Delaware
corporation, collectively, and their respective successors and assigns.

 

Indebtedness, as applied to a Person, means:

 

-8-

--------------------------------------------------------------------------------

 

 

(A)     all items (except items of capital stock or of surplus) which in
accordance with GAAP would be included in determining total liabilities as shown
on the liability side of a balance sheet of such Person as at the date as of
which Indebtedness is to be determined;

 

(B)     to the extent not included in the foregoing, all indebtedness,
obligations, and liabilities secured by any mortgage, pledge, lien, conditional
sale or other title retention agreement or other security interest to which any
property or asset owned or held by such Person is subject, whether or not the
indebtedness, obligations or liabilities secured thereby shall have been assumed
by such Person; and

 

(C)     to the extent not included in the foregoing, all indebtedness,
obligations and liabilities of others which such Person has directly or
indirectly guaranteed, endorsed (other than for collection or deposit in the
ordinary course of business), sold with recourse, or agreed (contingently or
otherwise) to purchase or repurchase or otherwise acquire or in respect of which
such Person has agreed to supply or advance funds (whether by way of loan, stock
purchase, capital contribution or otherwise) or otherwise to become directly or
indirectly liable.

 

Indemnified Parties has the meaning set forth in Section 17.

 

Interest Expense as applied to Borrower means for any period, the amount of
interest expense on Indebtedness of Borrower for such period, determined in
accordance with GAAP.

 

Inventory means all present and future inventory in which a Person has any
interest, including goods held for sale or lease or to be furnished under a
contract of service and all of such Person’s present and future raw materials,
work in process, finished goods, packaging, packing and shipping materials,
goods used or consumed in the Person’s business, component parts, supplies and
returned, rejected or repossessed goods, wherever located.

 

Investment Property means any investment property, now owned or hereafter
acquired, that is classified as “investment property” pursuant to the UCC.

 

IRC means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

Lease means any lease of real estate under which any Obligor is the lessee.

 

Leasehold Property means any real estate owned by any Obligor which is the
subject of a Lease.

 

LIBOR Breakage Fee has the meaning set forth in Section 5.2.

 

LIBOR Rate means with respect to any Advance under the Revolving Credit Facility
accruing interest at a LIBOR Rate plus Applicable Margin as permitted hereunder,
for any day during each Rate Period, the offered rate for deposits of U.S.
Dollars as set and administered by ICE Benchmark Administration Limited (or such
other administrator of LIBOR, as may be duly authorized by the UK Financial
Conduct Authority or such other proper authority from time to time) for United
States dollar deposits in the London interbank market at approximately 11:00
a.m. London, England time (or as soon thereafter as practicable) as determined
by the Bank from any broker, quoting service or commonly available source
utilized by the Bank, by (ii) a percentage equal to 100% minus the stated
maximum rate of all reserves required to be maintained against “Eurocurrency
Liabilities” as specified in Regulation D (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR-based loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States’ office of a bank to United
States residents) on such date to any member bank of the Federal Reserve System.
Notwithstanding any provision above, the practice of rounding to determine LIBOR
may be discontinued at any time in the Bank’s sole discretion. In the event and
to the extent the applicable London Interbank Offered Rate index (“Index”)
utilized for determining LIBOR shall, at any time, be less than seventy five
hundredths percent (0.75%), such Index shall be deemed to be seventy five
hundredths percent (0.75%) for purposes hereof.

 

-9-

--------------------------------------------------------------------------------

 

 

LIBOR Rate Loan means any Advance under the Revolving Credit Facility bearing
interest at the LIBOR Rate plus Applicable Margin.

 

Licenses means all licenses, permits, consents, approvals, security clearances,
and authorizations issued by a Governmental Authority with respect to or in
connection with the operation of any Obligor’s Business.

 

Lien means any interest in property securing an obligation owed to, or a claim
by, any Person other than the owner of the property, whether such interest shall
be based on the common law, statute, or contract, whether such interest shall be
recorded, published, registered or perfected, and whether such interest shall be
contingent upon the occurrence of some future event or events or the existence
of some future circumstance or circumstances, including the lien or security
interest arising, from a mortgage, debenture, charge, deed of trust,
encumbrance, pledge, assignment, deposit arrangement, security agreement,
adverse claim or charge, conditional sale or trust receipt, or from a lease,
consignment, or bailment for security purposes and also including reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases, and other title exceptions and encumbrances affecting any
real property.

 

Loan Account has the meaning set forth in Section 6.3.

 

Loan Documents means this Agreement, the Note, the Disbursement Letter, the
Subordination Agreements, the Surety Agreement, the Assignments of Patents,
Trademarks, Licenses and Copyrights and any other assignment or other agreement
entered into, now or in the future, in connection with this Agreement, the
Obligations or any of the transactions contemplated hereunder.

 

Loan Request has the meaning set forth in Section 3.2(a).

 

Loans means all Advances outstanding under the Revolving Credit Facility,
including without limitation LIBOR Rate Loans.

 

Management Group means collectively, James Perlin and Hugh Regan.

 

Material Adverse Change means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of any Obligor, (b) the material impairment of any Obligor’s
ability to perform its obligations under the Loan Documents to which it is a
party or of Bank’s ability to enforce the Obligations of the Loan Documents or
to realize upon the Collateral, (c) a material adverse effect on the value of
the Collateral or the amount that Bank would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral, or (d) a material impairment of the priority of the Liens in
favor of Bank with respect to the Collateral; provided, however, that until the
fiscal quarter ending September 30, 2020, and thereafter for such period or
periods as may be agreed to in writing by the Bank in its sole discretion, the
declaration on March 13, 2020,of the national emergency relating to COVID-19 and
related measures and the financial impact thereof on the Borrower and the
Obligors shall not constitute a material adverse change in the condition
(financial or otherwise) or operations of the Borrower and the
Obligors.         

 

-10-

--------------------------------------------------------------------------------

 

 

Maximum Revolving Credit Facility Amount means $7,500,000.

 

Multiemployer Plan means a “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA) to which Borrower, any of its Subsidiaries, or any ERISA
Affiliate has contributed, or was obligated to contribute, within the past six
years.

 

Negotiable Collateral means all of a Person’s present and future letters of
credit, notes, drafts, instruments, Investment Property, Financial Assets,
Capital Stock of direct and indirect Subsidiaries of Borrower, documents,
personal property leases (wherein such Person is the lessor), chattel paper, and
such Person’s Books relating to any of the foregoing.

 

Net Income means income (or loss) of Borrower, as determined on a consolidated
basis in accordance with GAAP.

 

Non-Assignable Contracts has the meaning set forth in Section 8.1(e).

 

Note means the Revolver Note executed and delivered pursuant to Section 2.2.

 

Obligations mean all payment and performance obligations and liabilities of
Obligors to Bank of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, secured or unsecured, joint,
several, joint and several, now existing or hereafter arising, contractual or
tortious, liquidated or unliquidated, regardless of how such obligations or
liabilities arise, including without limitation, the obligation of Obligors to
pay (a) the principal of, premium, if any, on and interest on the Loans and (b)
all fees, costs, expenses, indemnities, obligations and liabilities of Obligors
owing at any time to Bank, under or in respect of this Agreement, each of the
other Loan Documents, any credit or non-credit services provided by Bank, and
each of the other documents executed by Obligors in connection therewith.

 

Obligors means Borrower and Guarantors, collectively. Obligor means each
Borrower and Guarantor, individually.

 

Operating Agreement means any equipment lease, advertising contract, supply
agreement, employment agreement, collective bargaining agreement or other
similar agreement or contract relating to the operation of the Businesses.

 

PBGC means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor thereto.

 

Person means and includes natural persons, legal persons, corporations, limited
liability companies, limited partnerships, general partnerships, limited
liability partnerships, joint ventures, trusts, land trusts, business trusts, or
other organizations, irrespective of whether they are legal entities, and any
governments and agencies and political subdivisions thereof.

 

-11-

--------------------------------------------------------------------------------

 

 

Plan means any employee benefit plan, program, or arrangement maintained or
contributed to by Borrower or with respect to which it may incur liability.

 

Property shall mean all types of real, personal or mixed property and all types
of tangible or intangible property.

 

Rate Period means for any principal portion of the Revolving Credit Facility for
which Borrower elects a LIBOR Rate plus Applicable Margin, the period of time
for which such rate shall apply to such principal. Rate Periods for principal
accruing interest at the LIBOR Rate plus Applicable Margin under the Revolving
Credit Facility shall be for a period of one (1) month and for no other length
of time, provided that, no Rate Period may extend beyond the expiration of the
Contract Period.

 

Relevant Governmental Body means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

Reportable Event means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder.

 

Revolver Note has the meaning set forth in Section 2.2.

 

Revolving Credit Facility means the revolving credit facility established for
Borrower under this Agreement.

 

Solvent means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair salable value of the properties and assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person’s ability to pay
as such debts mature or fall due, and (e) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s properties and assets would constitute unreasonably small
capital after giving due consideration to the prevailing practices in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that reasonably can be expected to become an actual
or matured liability.

 

SOFR with respect to any day, means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

Subordinated Indebtedness means the Indebtedness of Borrower owed to creditors
of Borrower and which is subordinated to payment of the Obligations in a manner,
approved in writing by Bank, and in each such case any renewals, modifications
or amendments thereof which are approved in writing by Bank.

 

-12-

--------------------------------------------------------------------------------

 

 

Subordination Agreements shall mean any and all subordination agreements from
Borrower in favor of Bank.

 

Subsidiary of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Capital Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

 

Surety Agreement has the meaning set forth in Section 8.3.

 

Tax Expense as applied to Borrower means for any period, the amount of tax
expense of Borrower for such period, determined in accordance with GAAP.

 

Term SOFR means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

Unadjusted Benchmark Replacement means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

U.S. means the United States of America.

 

U.S. Person means any person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended.

 

UCC means (i) the Uniform Commercial Code as adopted in Pennsylvania, as it may
be amended, revised or replaced from time to time, (ii) the Uniform Commercial
Code as adopted in Delaware, as it may be amended, revised or replaced from time
to time, and (iii) the Uniform Commercial Code as in effect from time to time in
such other states as any Collateral may be located, as and to the extent
applicable.

 

Unfunded Capital Expenditures means Capital Expenditures funded from the
operating cash flow of Borrower, equity contributions or proceeds of insurance
or asset sales permitted in accordance with this Agreement, but excluding funds
borrowed as long term Indebtedness to finance such Capital Expenditures.

 

Voting Stock means Capital Stock of a Person having ordinary voting power for
the election of the members of its board of directors or other governing body of
such Person.

 

 

1.2     Accounting Terms and Determinations.

 

(a)     Generally Accepted Accounting Principles. All computations and
determinations as to accounting or financial matters shall be made in accordance
with GAAP, and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP as in effect on the date of determination. Except
as otherwise expressly provided in this Agreement, all financial statements to
be delivered pursuant to this Agreement shall be prepared in accordance with
GAAP.

 

(b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, covenant or requirement set forth herein or
under any of the other Loan Documents, and Borrower or Bank shall so request,
Bank and Borrower shall negotiate in good faith to amend such ratio, covenant or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Bank and Borrower); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Bank financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

-13-

--------------------------------------------------------------------------------

 

 

1.3     UCC. Any terms used in this Agreement that are defined in the UCC shall
be construed and defined as set forth in the UCC unless otherwise defined
herein. To the extent that the definitions of any categories or types of
collateral are expanded in any revision to, amendment of or new version of the
UCC, such changed or expanded definitions will apply to this Agreement as of the
effective date of such revision, amendment or new statute.

 

1.4     Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. An Event of Default shall “continue”
or be “continuing” until such Event of Default has been cured or waived in
writing by Bank. Section, subsection, clause, schedule, and exhibit references
are to sections, subsections, clauses, schedules and exhibits in this Agreement
unless otherwise specified. Any reference in this Agreement or in the Loan
Documents to this Agreement, any of the Loan Documents or any other document or
agreement shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, supplements, and
restatements thereto and thereof, as applicable.

 

1.5     Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement, as they may from time to time be amended or restated, shall be
deemed incorporated herein by reference.

 

1.6     Obligor’s Knowledge. Any statements, representations or warranties that
are based upon the best knowledge of any Obligor or an officer thereof shall be
deemed to have been made after due inquiry by such Obligor or such officer, as
applicable, with respect to the matter in question.

 

1.7     Savings Clause. Anything contained in this Agreement or any other Loan
Documents to the contrary notwithstanding, the obligations of Borrower with
respect to the repayment of the outstanding principal balance of the Loans shall
be limited to a maximum aggregate amount equal to the greater of (a) the loan
proceeds and the value of all other consideration and benefits received by or
for the benefit of Borrower in connection with the financing transactions
contemplated hereunder, or (b) the largest amount that would not render its
obligations with respect thereto subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state, federal, provincial or other
applicable law of any jurisdiction (collectively, the “Fraudulent Transfer
Laws”), if and to the extent Borrower (or trustee on its behalf) has properly
invoked the protections of the Fraudulent Transfer Laws. In making such
determination, all rights of subrogation and contribution of Borrower with
respect to such obligations shall be deemed to be an asset of Borrower.

 

-14-

--------------------------------------------------------------------------------

 

 

2.           THE REVOLVING CREDIT FACILITY.

 

2.1     The Facility. Subject to the terms and conditions of this Agreement and
the Loan Documents, Bank agrees to establish for Borrower a revolving credit
facility (the “Revolving Credit Facility”) pursuant to which during the Contract
Period, Bank agrees to extend to Borrower Advances under the Revolving Credit
Facility, provided that, the Revolving Credit Facility Usage shall not exceed at
any time the Maximum Revolving Credit Facility Amount.

 

2.2     Revolver Note. Borrower’s obligation to repay Advances and other
extensions of credit under the Revolving Credit Facility shall be further
evidenced by a promissory note executed and delivered by Borrower in the face
amount of the Maximum Revolving Credit Facility Amount payable to the order of
Bank (the “Revolver Note”), which shall be in form and content acceptable to
Bank.

 

3.           ADVANCES UNDER THE REVOLVING CREDIT FACILITY.

 

3.1     Revolving Credit Facility Advances. Advances under the Revolving Credit
Facility shall be made by Bank to Borrower in accordance with the procedures set
forth below. Within the limitations set forth in this Agreement, Borrower may
borrow, repay and reborrow under the Revolving Credit Facility.

 

3.2     Borrowing Procedures.

 

(a)     Form of Request. Borrower may request an Advance under the Revolving
Credit Facility by delivering to the officer of Bank designated from time to
time by Bank, a written Loan Request in the form of Exhibit B (a “Loan
Request”). Such Loan Request forms may be in such other form as Bank may require
from time to time upon notice to Borrower. Each Loan Request received by Bank
shall be conclusively presumed to be executed and delivered by a duly authorized
officer or employee of Borrower. Once received by Bank, each Loan Request shall
be deemed irrevocable. Notwithstanding the foregoing, Borrower may request a
Loan by a telephone or e-mail request to the offices of Bank designated from
time to time by Bank. Each telephone or e-mail request received by Bank shall be
conclusively presumed to be made by a duly authorized officer or employee of
Borrower. Once received by Bank, each telephone or e-mail Loan Request shall be
deemed irrevocable. Bank, at its discretion, may require that each telephone or
e-mail Loan Request be confirmed promptly by Borrower in writing.

 

(b)     Timing of Request. Each Loan Request must be received by Bank no later
than 12:00 Noon (Philadelphia, PA time) on a Business Day which is on or before
the requested Funding Date; provided, however, if a Loan Request is received
later than 12:00 Noon on a Business Day, then the Funding Date cannot be the
same day, but may be no earlier than the next Business Day. Notwithstanding the
foregoing, Bank shall not be liable for acting upon (but is not obligated to act
upon) telephone or e-mail notice by Borrower whether or not written notice is
received; provided nothing in this sentence shall relieve Borrower from
providing written notice as provided by this Section.

 

-15-

--------------------------------------------------------------------------------

 

 

3.3     Funding Procedure. Subject to the conditions set forth in this
Agreement, Bank shall disburse Advances under the Loans to Borrower by
transferring into the Borrower’s operating account maintained with Bank
immediately available funds in the amount of such Advances, or otherwise in
accordance with procedures acceptable to Bank.

 

4.           USE OF LOAN PROCEEDS. Borrower agrees to use Advances under the
Revolving Credit Facility solely to provide for future working capital
requirements and for other general business purposes of Borrower consistent with
the terms and conditions of this Agreement.

 

5.           INTEREST RATE.

 

5.1     Interest Rate for the Revolving Credit Facility. The principal balance
of the Revolving Credit Facility will accrue interest at the LIBOR Rate plus
Applicable Margin.

 

5.2     LIBOR Breakage Fee. Upon any prepayment of a LIBOR Rate Loan on any day
that is not the last day of the relevant Rate Period (regardless of the source
of such prepayment and whether voluntary, by acceleration or otherwise),
Borrower shall pay an amount (the “LIBOR Breakage Fee”), as calculated by Bank,
equal to the amount of any losses, expenses and liabilities (including, without
limitation, any loss of margin and anticipated profits) that Bank may sustain as
a result of such payment. Borrower understands, agrees and acknowledges that:
(i) Bank does not have any obligation to purchase, sell and/or match funds in
connection with the use of the LIBOR Rate as a basis for calculating the rate of
interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may be used merely as a
reference in determining such rate, and (iii) Borrower has accepted the LIBOR
Rate as a reasonable and fair basis for calculating the LIBOR Breakage Fee and
other funding losses incurred by Bank. Borrower further agrees to pay the LIBOR
Breakage Fee and other funding losses, if any, whether or not the Bank elects to
purchase, sell and/or match funds.

 

5.3     LIBOR Unlawful. In the event that, as a result of any change in any
applicable law or regulation or the interpretation thereof, it becomes unlawful
for Bank to maintain any Advance under the Revolving Credit Facility at the
LIBOR Rate plus Applicable Margin, then Bank shall notify Borrower thereof and
Bank’s obligation to make or maintain any Advance under the Revolving Credit
Facility at the LIBOR Rate plus Applicable Margin shall be suspended until such
time as Bank may again cause the LIBOR Rate plus Applicable Margin to be
applicable and, until such time, such Advances under the Revolving Credit
Facility shall accrue interest at the Base Rate plus one hundred fifty (150)
basis points, subject to the terms of Section 5.4. Promptly after becoming aware
that it is no longer unlawful for Bank to maintain Advances under the Revolving
Credit Facility at the LIBOR Rate plus Applicable Margin, Bank shall notify
Borrower and such suspension shall cease to exist.

 

5.4     Effect of Benchmark Transition Event.

 

-16-

--------------------------------------------------------------------------------

 

 

(a)     Benchmark Replacement.  Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Bank may unilaterally amend the
terms hereof to replace the LIBOR Rate with a Benchmark Replacement. Any such
amendment will become effective as soon as practicable for the Bank and upon
notice to the Borrower, without any further action or consent of the Borrower,
except that with respect to an amendment pursuant to an Early Opt-in Election,
such amendment will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Bank has provided such proposed amendment to the Borrower, so long
as the Bank has not received, by such time, written notice of objection to such
amendment from the Borrower. No replacement of the LIBOR Rate with a Benchmark
Replacement pursuant to this Section will occur prior to the applicable
Benchmark Transition Start Date. Borrower shall pay all out-of-pocket costs
(including reasonable attorney fees) incurred by the Bank in connection with any
amendment and related actions contemplated in this Section.

 

(b)     Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Bank will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any related document or agreement, any
amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of the Borrower. The Bank
shall not be liable to the Borrower for any Benchmark Replacement Conforming
Changes made by the Bank in good faith.

 

(c)     Notices; Standards for Decisions and Determinations. The Bank will
endeavor to promptly notify the Borrower of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Bank pursuant to this Section, including, without
limitation, any determination with respect to a tenor, rate or adjustment, or of
the occurrence or non-occurrence of an event, circumstance or date, and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in the Bank’s sole discretion and
without consent from the Borrower (except, in each case, as expressly required
pursuant to this Section) and shall not be a basis of any claim of liability of
any kind or nature against the Bank, all such claims being hereby waived by the
Borrower.

 

(d)     Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke (as applicable) any request for an advance/borrowing or continuation of a
LIBOR Rate Loan to be made, or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request, as applicable, into a request for an advance/borrowing of or conversion
to a loan that shall accrue interest at the Base Rate. During any Benchmark
Unavailability Period, the component of the Base Rate based upon the LIBOR Rate,
if any, will not be used in any determination of the Base Rate.

 

-17-

--------------------------------------------------------------------------------

 

 

5.5     Indemnification. Obligors agree to indemnify Bank against any loss, cost
or expense (including, without limitation, loss of margin) which Bank has
sustained or incurred as a consequence of: (i) any payment of any LIBOR Rate
Loan on a day other than the last day of the corresponding Rate Period, whether
or not any such payment is made pursuant to acceleration, upon or after an Event
of Default, by reason of an application of proceeds incident to an insured loss
or condemnation of property, or for any other reason, and whether or not any
such payment is consented to by Bank (unless Bank shall have expressly waived
such indemnity in writing) or (ii) any Event of Default.

 

5.6     Determinations. In making the determinations contemplated by Sections
5.3 and 5.4, Bank may make such estimates, assumptions, allocations and the like
that Bank determines to be appropriate, and Bank’s selection thereof in
accordance with Sections 5.3 and 5.4 and the determinations made by Bank on the
basis thereof, shall be final, binding and conclusive upon Borrower, absent
manifest error.

 

5.7     Default Rate. Interest will accrue on the principal balance of the Loans
at a rate of two percent (2%) in excess of then applicable non-default interest
rate (the “Default Rate”) at Bank’s election after (a) the occurrence and
continuance of an Event of Default or (b) the expiration of the Contract Period.
Obligors acknowledge and agree that the Default Rate is reasonable in light of
the increased risk of collection of the sums due under the Revolving Credit
Facility after occurrence of an Event of Default and the costs and expenses of
Bank related thereto.

 

5.8     Post Judgment Interest. Any judgment obtained for sums due hereunder or
under the Loan Documents will accrue interest at the applicable Default Rate set
forth above until paid.

 

5.9     Calculations. Interest will be computed on the basis of a year of 360
days and paid for the actual number of days elapsed.

 

5.10     Limitation of Interest to Maximum Lawful Rate. In no event will the
rate of interest payable hereunder exceed the maximum rate of interest permitted
to be charged by applicable law (including the choice of law rules) and any
interest paid in excess of the permitted rate will be refunded to Borrower. Such
refund will be made by application of the excessive amount of interest paid
against any sums outstanding hereunder and will be applied in such order as Bank
may determine. If the excessive amount of interest paid exceeds the sums
outstanding, the portion exceeding the sums outstanding will be refunded in cash
by Bank. Any such crediting or refunding will not cure or waive any Event of
Default. Borrower agrees that in determining whether or not any interest payable
hereunder exceeds the highest rate permitted by law, any nonprincipal payment,
including without limitation prepayment fees and late charges, will be deemed to
the extent permitted by law to be an expense, fee, premium or penalty rather
than interest.

 

-18-

--------------------------------------------------------------------------------

 

 

6.           PAYMENTS AND FEES.

 

6.1     Interest Payments on the Revolving Credit Facility. Borrower agrees to
pay to Bank interest on the principal balance of LIBOR Rate Loans under the
Revolving Credit Facility on the last day of each Rate Period.

 

6.2     Principal Payments on the Revolving Credit Facility. Borrower agrees to
pay the outstanding principal balance of the Revolving Credit Facility, together
with any accrued and unpaid interest thereon, and any other sums due pursuant to
the terms hereof on the earlier to occur of (a) the expiration of the Contract
Period, or (b) ON DEMAND after the occurrence and during the continuance of an
Event of Default.

 

6.3     Facility Fee. Borrower agrees to pay to Bank on the date hereof a loan
facility fee of $7,500, which fee has been fully earned by Bank and is
non-refundable in whole or in part.

 

6.4     Unused Facility Fee. Borrower agrees to pay to Bank an unused facility
fee in an amount equal to one quarter percent (0.25%) per annum times the
Average Unused Portion of Maximum Revolving Credit Facility Amount. Such fee
will be payable quarterly in arrears on the last day of each calendar quarter,
pro-rated for the actual number of days in any partial quarter, commencing with
the calendar quarter ending June 30, 2020.

 

6.5     Late Charge. In the event that Borrower fails to pay any principal,
interest or other fees or expenses payable hereunder for a period of at least
fifteen (15) days, in addition to paying such sums, Borrower will pay to Bank a
late charge equal to the greater of five percent (5%) of such past due payment
or $50.00 as compensation for the expenses incident to such past due payment.

 

6.6     Payment Method and Application.

 

(a)     Payment Method. Borrower irrevocably authorizes Bank to debit all
payments required to be made by Borrower hereunder, under the Loans, or under
any of the Loan Documents, on the date due, from any deposit account maintained
by Borrower with Bank. If there are insufficient funds in such accounts or Bank
for any reason does not debit such accounts, Borrower will make such payments
directly to Bank.

 

(b)     Application of Payments. All payments shall be remitted to Bank and all
such payments not relating to principal or interest on the Loans or of specific
Advances, or not constituting payment of specific fees and all proceeds of
Collateral received by Bank, shall be applied first, to pay any fees,
indemnities or expense reimbursements then due to Bank from Borrower; second, to
pay interest due and payable in respect of all Advances, including the Loans;
third, to pay principal of the Advances, and fourth, to pay any other
Obligations due to Bank by Borrower. To the extent that any sums are applied to
repay the principal balance of any Advances, they shall be applied to LIBOR Rate
Loans.

 

-19-

--------------------------------------------------------------------------------

 

 

(c)     Immediately Available Funds. All payments are to be made in immediately
available funds. If Bank accepts payment in any other form, such payment shall
not be deemed to have been made until the funds comprising such payment have
actually been received by or made available to Bank.

 

(d)     Event of Default. Notwithstanding anything herein or elsewhere to the
contrary, upon the occurrence of an Event of Default, any and all payments
received by Bank on account of any of the Obligations may be applied to costs,
indemnities, fees, interest and principal constituting Obligations in such order
as Bank, in its discretion, elects.

 

6.7     Reinstatement of Obligations. If Borrower makes a payment or payments
and such payment or payments, or any part thereof, are subsequently invalidated,
declared to be fraudulent or preferential, set aside or are required to be
repaid to a trustee, receiver, or any other person under any bankruptcy act,
state or federal law, common law or equitable cause, then to the extent of such
payment or payments, the obligations or part thereof hereunder intended to be
satisfied shall be revived and continued in full force and effect as if said
payment or payments had not been made.

 

6.8     Maintenance of Loan Account; Statements of Obligations. Bank shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances and Loans made by Bank to
Borrower for Borrower’s account, including, accrued interest, Bank Expenses, and
any other payment Obligations of Borrower. Bank shall render monthly statements
regarding the Loan Account to Borrower, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Bank Expenses
owing, and such statements shall be conclusively presumed to be correct and
accurate, and shall constitute an account stated between Borrower and Bank
unless, within ten (10) days after receipt thereof by Borrower, Borrower shall
deliver to Bank written objection thereto describing the error or errors
contained in any such statements.

 

6.9     Indemnity. Borrower agrees to indemnify Bank against any loss or expense
(excluding loss of margin) which Bank sustains or incurs as a consequence of an
Event of Default, including, without limitation, any failure of Borrower to pay
when due (at maturity, by acceleration or otherwise) any principal, interest,
fee or any other amount due under this Agreement or the other Loan Documents. If
Bank sustains or incurs any such loss or expense it will notify Borrower in
writing of the amount determined in good faith by Bank to be necessary to
indemnify it for the loss or expense. Such amount will be due and payable by
Borrower to Bank within ten (10) days after presentation by Bank of a statement
setting forth a brief explanation of and its calculation of such amount, which
statement shall be conclusively deemed correct absent manifest error. Any amount
payable by Borrower under this Section will bear interest at the Default Rate
from the due date until paid, both before and after judgment.

 

6.10     Loss of Margin. In the event that any change in Applicable Law, rule,
regulation, treaty or official directive or the interpretation or application
thereof by any central bank, monetary authority or governmental authority, or
the compliance with any guideline or request of any central bank, monetary
authority or governmental authority (whether or not having the force of law),
including without limitation, the Risk-Based Capital Guidelines of the Federal
Reserve System as set forth in 12 C.F.R., Parts 208 and 225, or the Risk - Based
Capital Guidelines of the Comptroller of the Currency, Department of the
Treasury, as set forth in 12 C.F.R. Part 3:

 

-20-

--------------------------------------------------------------------------------

 

 

(a)     subjects Bank to any tax with respect to any amounts payable under this
Agreement or the other Loan Documents by Borrower or otherwise with respect to
the transactions contemplated under this Agreement or the other Loan Documents
(except for taxes on the overall net income of Bank imposed by the U.S. or any
political subdivision thereof); or

 

(b)     imposes, modifies or deems applicable any deposit insurance, reserve,
special deposit, capital maintenance, capital adequacy, or similar requirement
against assets held by, or deposits in or for the account of, or loans or
advances or commitment to make loans or advances by, or letters of credit issued
or commitment to issue letters of credit by Bank; or

 

(c)     imposes upon Bank any other condition with respect to advances or
extensions of credit or the commitment to make advances or extensions of credit
under this Agreement, and the result of any of the foregoing is to increase the
costs of Bank, reduce the income receivable by or return on equity of Bank or
impose any expense upon Bank in each case related to any Advances or extensions
of credit made by Bank or commitments by Bank to make Advances or extensions of
credit under this Agreement, Bank shall so notify Borrower in writing. Borrower
agree to pay Bank the amount of such increase in cost, reduction in income,
reduced return on equity or capital, or additional expense within ten (10) days
after presentation by Bank of a statement concerning such increase in cost,
reduction in income, reduced return on equity or capital, or additional expense.
Such statement shall set forth a brief explanation of the amount and Bank’s
calculation of the amount (in determining such amount Bank may use any
reasonable averaging and attribution methods), which statement shall be
conclusively deemed correct absent manifest error. If the amount set forth in
such statement is not paid within ten (10) days after such presentation of such
statement, interest will be payable on the unpaid amount at the Default Rate
from the due date until paid, both before and after judgment.

 

7.          TAXES.

 

7.1     Any and all payments by Borrower to or for the account of Bank hereunder
or under any other Loan Document shall be made free and clear of, and without
deduction for, any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of Bank, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which Bank is organized or
any political subdivision thereof (all such non-excluded taxes, duties, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable under this Agreement or any other
Loan Document to Bank, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) Bank receives an amount equal to the
sum it would have received had no such deductions been made, (ii) Borrower shall
make such deductions, (iii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with Applicable
Law, and (iv) Borrower shall furnish to Bank the original or a certified copy of
the receipt evidencing payment thereof, provided, however, that no additional
amounts shall be payable to Bank (or to any of its successors or assigns) under
subparagraph (i) unless Bank (or its successors or assigns, as applicable) shall
have provided a duly completed executed original of IRS Form W-9 (or applicable
successor form) certifying its exemption from U.S. backup withholding tax.

 

-21-

--------------------------------------------------------------------------------

 

 

7.2     In addition, Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Agreement or any
other Loan Document or from the execution or delivery of, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).

 

7.3     BORROWER AGREES TO INDEMNIFY BANK FOR THE FULL AMOUNT OF TAXES AND OTHER
TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED OR
ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY BANK
AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM
OR WITH RESPECT THERETO. For purposes of this Section, Taxes and Other Taxes
shall not include taxes imposed on the income of Bank resulting from payments
made to Bank under the Loan Documents and shall not include any taxes imposed as
a result of Bank’s failure to provide a duly completed executed original of IRS
FORM W-9 (or applicable successor form) certifying its exemption from U.S.
backup withholding tax.

 

7.4     Within thirty (30) days after the date of any payment of Taxes or Other
Taxes, Borrower shall furnish to Bank the original or a certified copy of the
receipt evidencing such payment.

 

7.5     Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this Section
shall survive the termination of this Agreement and the payment in full of the
Obligations.

 

8.           SECURITY; COLLECTION OF RECEIVABLES AND PROCEEDS OF COLLATERAL.

 

8.1     Personal Property. As security for the full and timely payment and
performance of all Obligations, each Obligor hereby grants to Bank a first
priority perfected security interest in all personal property of such Obligor,
wherever located, now owned or hereafter acquired, including without limitation
the following:

 

(a)     All present and future Accounts, contract rights, chattel paper,
instruments and documents and all other rights to the payment of money whether
or not yet earned, for services rendered or goods sold, consigned, leased or
furnished or otherwise, in all cases together with (i) all goods (including any
returned, rejected, repossessed or consigned goods), the sale, consignment,
lease or other furnishings of which shall give or may give rise to any of the
foregoing, (ii) all rights as a consignor, consignee, unpaid vendor or other
lien or in connection therewith, including stoppage in transit, set-off,
detinue, replevin and reclamation, (iii) all General Intangibles related
thereto, (iv) all credit insurance, guaranties, mortgages, security interests,
assignments, and other encumbrances on real or personal property, leases and
other agreements or property securing or relating to any of the foregoing, (v)
all choses-in-action, claims and judgments related to or arising out of any of
the foregoing, and (vi) any return or unearned premiums, which may be due upon
cancellation of any insurance policies.

 

-22-

--------------------------------------------------------------------------------

 

 

(b)     All present and future Inventory (including but not limited to goods
held for sale or lease or furnished or to be furnished under contracts for
service), and all documents of title covering any of such goods or Inventory.

 

(c)     All present and future General Intangibles.

 

(d)     All present and future Equipment, all documents of title covering any of
such Equipment and all manuals of operation, maintenance or repair.

 

(e)     All present and future rights in all proceeds of all licenses, permits,
approvals, license rights, agreements and General Intangibles with respect to
which there are valid and enforceable legal or contractual restrictions
prohibiting the collateral assignment or granting of a security interest (the
“Non-Assignable Contracts”), including without limitation all proceeds from the
sale, transfer or liquidation of such Non-Assignable Contracts and the value
allocable to such Non-Assignable Contracts in any sale of business or assets.

 

(f)     All present and future general ledger sheets, files, records, customer
lists, books of account, invoices, bills, certificates or documents of
ownership, bills of sale, business papers, correspondence, credit files, tapes,
cards, computer runs and all other data and data storage systems whether in the
possession of any party to this Agreement or any service bureau.

 

(g)     All letters of credit and letter of credit rights, including the right
to receive payment thereunder and all documentation related thereto, and all
documents of title, negotiable and non-negotiable bills of lading, electronic
bills of lading, shipper’s rights, rights accruing under the law of agency or
estoppel, warranties, claims and insurance proceeds related thereto or
associated therewith.

 

(h)     All documents of title, negotiable and non-negotiable bills of lading,
electronic bills of lading, shipper’s rights, rights accruing under the law of
agency or estoppel, documents, agreements, instruments, warranties and claims
now existing or hereafter issued under this Agreement by Bank for the benefit of
Borrower, and all insurance claims or proceeds related thereto.

 

(i)     All deposits, funds, notes, drafts, instruments (including promissory
notes), documents, policies, evidences and certificates of insurance,
securities, personal property leases and chattel paper and other assets, now or
at any time hereafter on deposit with or in the possession or control of Bank or
owing by Bank or in transit by mail or carrier to Bank or in the possession of
any other Person acting on Bank’s behalf, without regard to whether Bank
received the same in pledge, for safekeeping, as agent for collection or
otherwise, or whether Bank has conditionally released the same, and all assets
in which Bank now has or may at any time hereafter obtain a lien, mortgage, or
security interest for any reason.

 

-23-

--------------------------------------------------------------------------------

 

 

(j)     All deposit accounts maintained by Obligors with any depository
institution.

 

(k)     All Investment Property.

 

(l)     All Financial Assets.

 

(m)     All products and proceeds of the foregoing.

 

8.2     Negotiable Collateral. In the event that any Collateral, including
proceeds thereof, is evidenced by or consists of Negotiable Collateral, the
applicable Obligor shall immediately endorse and deliver physical possession of
such Negotiable Collateral to Bank, together with any stock powers executed in
blank as may be required by Bank.

 

8.3     Surety. As further security for the Obligations, each Guarantor shall
execute and deliver to Bank, the absolute, unconditional, unlimited surety
agreement (the “Surety Agreement”) of Guarantors. Such Surety Agreement will
secure all Obligations and shall be in form and content acceptable to Bank.

 

8.4     General. The collateral described above in Sections 8.1, 8.2, and 8.3 is
collectively referred to herein as the “Collateral”. The above-described
security interests, assignments, Liens and guarantees shall not be rendered void
by the fact that no Obligations exist as of any particular date, but shall
continue in full force and effect until the Obligations have been repaid, Bank
has no agreement or commitment outstanding under the Loan Documents pursuant to
which Bank may extend credit to or on behalf of Borrower and Bank has executed
termination statements or releases with respect thereto. Bank agrees to execute
and deliver to Borrower, at Borrower’s expense, termination statements and
releases with respect to all Liens in favor of Bank encumbering the Collateral
with reasonable promptness after all Obligations have been fully and finally
paid and Bank has no agreement or commitment outstanding to extend credit to or
on behalf of Borrower. IT IS THE EXPRESS INTENT OF BORROWER THAT ALL OF THE
COLLATERAL SHALL SECURE NOT ONLY THE OBLIGATIONS UNDER THE LOAN DOCUMENTS, BUT
ALSO ALL OTHER PRESENT AND FUTURE OBLIGATIONS OF BORROWER TO BANK.

 

8.5     Collection of Accounts; Proceeds of Collateral.

 

(a)     General. Borrower will collect its Accounts only in the ordinary course
of its business.

 

-24-

--------------------------------------------------------------------------------

 

 

(b)     Items Held in Trust. Upon the occurrence and during the continuance of
an Event of Default, Borrower agrees that all monies, checks, notes,
instruments, drafts or other payments relating to or constituting proceeds of
any accounts receivable or other Collateral of Borrower which comes into the
possession or under the control of Borrower or of any employees, agents or other
persons acting for or in concert with Borrower, shall be received and held in
trust for Bank subject at all times to Bank’s security interest. Upon the
occurrence and during the continuance of an Event of Default, at the request by
Bank, immediately upon receipt thereof, Borrower and such other persons shall
remit the same or cause the same to be remitted, in kind, to Bank. Borrower
shall deliver or cause to be delivered to Bank, with the appropriate endorsement
and assignment to Bank with full recourse to Borrower, all instruments, notes
and chattel paper constituting an account receivable or proceeds thereof or
other Collateral. Bank is granted a power of attorney by Borrower with full
power of substitution upon the occurrence and during the continuance of an Event
of Default to execute on behalf of Borrower and in Borrower’s name to endorse
Borrower’s name on any check, draft, instrument, note or other item of payment
or to take any other action or sign any document in order to effectuate the
foregoing. Such power of attorney being coupled with an interest is irrevocable.

 

9.         REPRESENTATIONS AND WARRANTIES. In order to induce Bank to enter into
this Agreement, the Obligors, jointly and severally, make the following
representations and warranties which shall be true, correct, and complete in all
respects as of the Closing Date, and shall be true, correct, and complete in all
respects as of the Closing Date, and at and as of the date of the making or
entering into each Advance thereafter, as though made on and as of the date of
such Advance (except to the extent that such representations and warranties
relate solely to an earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement.

 

9.1     Valid Organization, Good Standing and Qualification. Each Obligor is a
corporation duly incorporated or a limited liability company duly formed, as
applicable, validly existing and in good standing under the laws of the state of
Delaware. Each Obligor has full power and authority to execute, deliver and
comply with the Loan Documents, and to carry on its business as it is now being
conducted and is duly licensed or qualified as a foreign corporation or limited
liability company in good standing under the laws of each other jurisdiction in
which the character or location of the properties owned by it or the business
transacted by it requires such licensing or qualification, except where the
failure to be so or qualified would not reasonably be expected to result in a
Material Adverse Change.

 

9.2     Licenses. Each Obligor and its employees, servants and agents have
obtained all licenses, registrations, approvals, security clearances and other
authority as may be necessary to enable it to own and operate its Business.

 

9.3     Ownership Interests. The ownership of all Capital Stock, debentures,
options, warrants, bonds and other securities (debt and equity) of the Borrower
holding more than fifty percent (50%) and the Guarantors and all pledges,
proxies, voting trusts, powers of attorney and other agreements affecting the
ownership or voting rights of said interests as of the Closing Date is as set
forth on Schedule 9.3.

 

-25-

--------------------------------------------------------------------------------

 

 

9.4     Subsidiaries. Except as set forth on Schedule 9.4, Borrower does not own
any Capital Stock in any Person, directly or indirectly (by any Subsidiary or
otherwise). All of the outstanding Capital Stock of Borrower has been validly
issued and is fully paid and non-assessable. No Capital Stock of any direct or
indirect Subsidiary of Borrower is subject to the issuance of any security,
instrument, warrant, option, purchase right, conversion or exchange right, call,
commitment or claim of any right, title, or interest therein or thereto.

 

9.5     Financial Statements. Borrower has furnished to Bank the audited
financial statements of Borrower, Guarantors and their Subsidiaries certified
without qualification by independent public accountants as of December 31, 2018
and all management and comment letters from such accountants in connection
therewith. Borrower has furnished to Bank the internally prepared interim
financial statements of Borrower, Guarantors and their Subsidiaries as of
December 31, 2019. Such financial statements of Borrower and Guarantors
(together with the related notes and comments), are correct and complete in all
material respects and fairly present in all material respects the financial
condition and the assets and liabilities of Borrower and Guarantors at such
dates, and have been prepared in accordance with GAAP. With respect to the
interim statements, such statements are subject to year-end adjustment and any
accompanying footnotes.

 

9.6     No Material Adverse Change in Financial Condition. There has been no
Material Adverse Change in the financial condition of Obligors since December
31, 2019.

 

9.7     Pending Litigation or Proceedings. There are no judgments outstanding or
actions, suits or proceedings pending or, to the best of each Obligor’s
knowledge, threatened against or affecting any Obligor, at law or in equity or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign which
would reasonably be expected to result in a Material Adverse Change.

 

9.8     Due Authorization; No Legal Restrictions. The execution and delivery by
the Obligors of the Loan Documents, the consummation of the transactions
contemplated by the Loan Documents and the fulfillment and compliance with the
respective terms, conditions and provisions of the Loan Documents: (a) have been
duly authorized by all requisite corporate or limited liability company action
of each Obligor, (b) will not conflict with or result in a breach of, or
constitute a default (or are not reasonably likely, upon the passage of time or
the giving of notice or both to constitute a default) under, any of the terms,
conditions or provisions of any Applicable Law, (c) will not conflict with or
result in a breach of, or constitute a default (or are not reasonably likely,
upon the passage of time or the giving of notice or both to constitute a
default) under, any of the terms, conditions or provisions of any Obligor’s
Governing Documents or any lease, indenture, mortgage, loan or credit agreement
or instrument to which any Obligor is a party or by which any of them may be
bound or affected, or any judgment or order of any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (d) will not result in the creation or imposition of any Lien of any
nature whatsoever upon any of the property or assets of any Obligor under the
terms or provisions of any such agreement or instrument, except Liens in favor
of Bank, and (e) do not require any consent or approval of the stockholders,
members or owners of any Obligor or any other Person, except such consents and
approvals which have been properly obtained and are in full force and effect.

 

-26-

--------------------------------------------------------------------------------

 

 

9.9     Enforceability. The Loan Documents have been duly executed by the
Obligors and delivered to Bank and constitute legal, valid and binding
obligations of the Obligors, enforceable in accordance with their terms, except
as enforceability may be limited by any bankruptcy, insolvency, reorganization,
moratorium or other laws or equitable principles affecting creditors' rights
generally.

 

9.10     No Default Under Other Obligations, Orders or Governmental Regulations.
The Obligors are not in violation of their Governing Documents and the Obligors
are not in default in the performance or observance of any of their obligations,
covenants or conditions contained in any indenture or other agreement creating,
evidencing or securing any Indebtedness or pursuant to which any such
Indebtedness is issued, except where such violation would not reasonably be
expected to result in a Material Adverse Change. The Obligors are not in
violation of or in default under any other agreement or instrument or any
judgment or Applicable Law, except where such violation would not reasonably be
expected to result in a Material Adverse Change.

 

9.11     Governmental Consents. Other than the filing of appropriate financing
statements and other documents related to the perfection of security interests,
no consent, approval or authorization of or designation, declaration or filing
with or notice to any Governmental Authority on the part of any Obligor is
required in connection with the execution, delivery or performance by the
Obligors of the Loan Documents or the consummation of the transactions
contemplated thereby, except such consents, approvals, authorizations or filings
as have been obtained or notices which have been given or as to which the
failure to obtain would not reasonably be expected to result in a Material
Adverse Change.

 

9.12      Taxes. Obligors have filed all tax returns which they are required to
file and have paid, or made provision for the payment of, all taxes which have
become due pursuant to such returns or pursuant to any assessment received by
them. Such tax returns are complete and accurate in all material respects. The
Obligors do not know of any proposed additional assessment or basis for any
assessment of additional material taxes.

 

9.13     Title to Collateral. Obligors have rights in and the power to transfer
the Collateral. The Collateral is and will be owned by Obligors free and clear
of all Liens of any kind, excepting only Liens in favor of Bank and those Liens
permitted under Section 11.8. Each Obligor will defend the Collateral against
any claims of all Persons or entities other than Bank.

 

9.14     Names and Addresses. During the past five (5) years, Obligors have not
been known by any names (including trade names) other than those set forth in
Schedule 9.14 and have not been located at any addresses other than those set
forth on Schedule 9.21(d). The portions of the Collateral which are tangible
property and each Obligor’s Books will at all times be located at the addresses
set forth on Schedule 9.21(d); or such other location determined by Obligors
after prior notice to Bank and delivery to Bank of any items requested by Bank
to maintain perfection and priority of Bank’s Lien against and access to each
Obligor’s Books and records. Schedule 9.21(d) identifies the chief executive
offices of Obligors.

 

-27-

--------------------------------------------------------------------------------

 

 

9.15     Current Compliance. The Obligors are currently in compliance with all
of the terms and conditions of the Loan Documents.

 

9.16     United States Pension and Benefit Plans. Except as disclosed on
Schedule 9.16, (a) Borrower has no obligations with respect to any Plan, (b) no
ERISA Events, including, without limitation, any “Reportable Event” or
“Prohibited Transaction” (as those terms are defined under ERISA), have occurred
in connection with any Plan of Borrower which might constitute grounds for the
termination of any such Plan by the PBGC or for the appointment by any U.S.
District Court of a trustee to administer any such Plan, (c) all of Borrower’s
Plans meet with the minimum funding standards of Section 302 of ERISA, and (d)
Borrower has no existing liability to the PBGC. Borrower is not subject to or
bound to make contributions to any Multi-Employer Plan.

 

The present value of the aggregate benefit liabilities under any of the Plans,
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities. The term
“benefits liabilities” has the meaning specified in Section 4001 of ERISA and
the terms “current value” and “present value” have the meanings specified in
Section 3 of ERISA. Neither Borrower nor any ERISA Affiliates have incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA.

 

9.17     Leases and Contracts. Borrower has complied in all material respects
with the provisions of all leases, contracts or commitments of any kind (such as
employment agreements, collective bargaining agreements, powers of attorney,
distribution agreements, license agreements, contracts for future purchase or
delivery of goods or rendering of services, bonus, pension and retirement plans
or accrued vacation pay, insurance and welfare agreements)to which Borrower is a
party and are not in default thereunder, except where such default would not
reasonably be expected to result in a Material Adverse Change. To the best of
Borrower’s knowledge, no other party is in default under any such leases,
contracts, licenses or other commitments and no event has occurred which, but
for the giving of notice or the passage of time or both, would constitute an
event of default thereunder, except where such defaults and events of default
would not reasonably be expected to result in a Material Adverse Change.
Schedule 9.17 sets forth an accurate list of all material contracts to which
Borrower is a party or by which it is bound.

 

9.18     Intellectual Property. Each Obligor owns or possesses the irrevocable
right to use all of the patents, trademarks, service marks, trade names,
copyrights, licenses, franchises and permits and rights with respect to the
foregoing necessary to own and operate such Obligor’s business and to carry on
its business as presently conducted and presently planned to be conducted
without conflict with the rights of others. Schedule 9.18 sets forth an accurate
list and description of each such registered patent, trademark, service mark,
trade name, and copyright, together with all registration or application numbers
or information with respect thereto.

 

-28-

--------------------------------------------------------------------------------

 

 

9.19     Business. Obligors are engaged solely in their respective Businesses
and lines of business reasonably related thereto.

 

9.20     Affiliate Transactions. Schedule 9.20 sets forth an accurate list of
all transactions of Borrower, with any Obligor and any Affiliate of Borrower,
except those transactions in accordance with any Obligor’s historical practices
and the ordinary course of such Obligor’s business.

 

9.21     Property of Obligors.

 

(a)     Property. Each Obligor is the owner or lessee of all Property and holds
all Licenses, in each case necessary to conduct operations of the Business, in
each case in conformity in all material respects with all Applicable Laws.

 

(b)     Licenses. There is set forth in Schedule 9.21(b) a description of all
Licenses which have been issued or assigned to any Obligor. All of such Licenses
are in full force and effect and have been duly issued in the name of, or
validly assigned to, the applicable Obligor, no default or breach exists
thereunder.

 

(c)     Operating Agreements. There is set forth in Schedule 9.21(c) a
description of all material Operating Agreements relating to the operation of
the business of each Obligor the cancellation or termination of which would
reasonably be expected to result in a Material Adverse Change. Each such
Operating Agreement is in full force and effect and no event has occurred which
is reasonably likely to result in the cancellation or termination of any such
Operating Agreement or the imposition thereunder of any liability upon any
Obligor.

 

(d)     Facility Sites. There is set forth in Schedule 9.21(d) locations of the
chief executive office of each Obligor, the locations of all of each Obligor’s
Property, the places where each Obligor’s Books are kept and the locations of
all Equipment and offices used in the operation of each Obligor’s business.

 

(e)     Leases. There is set forth in Schedule 9.21(e) a list of all material
Leases, together with a complete and accurate address and legal description of
each parcel of Leasehold Property subject to such Leases and the name and
address of the landlord under each such Lease. Each Lease is in full force and
effect, there has been no default in the performance of any of its material
terms or conditions by any Obligor, to the best of each Borrower’s knowledge,
any other party thereto, and no claims of default have been asserted with
respect thereto. The present and contemplated use of all Leasehold Property is
in compliance with all applicable zoning ordinances and regulations and other
Applicable Laws.

 

(f)     Operation and Maintenance of Equipment. All of the Equipment and other
tangible personal property owned by Borrower is in good operating condition and
repair (subject to normal wear and tear) and has been used, operated and
maintained in compliance in all material respects with all Applicable Laws.

 

-29-

--------------------------------------------------------------------------------

 

 

9.22     FEIN. The FEIN and state organizational number of each Obligor is:

 

NAME

Tax ID/FEIN Number

Government/State

Organizational Number

 

inTEST Corporation

22-2370659

2726308

Ambrell Corporation

16-1271448

5695927

inTEST Silicon Valley Corporation

94-3043339

2916520

inTEST EMS, LLC

83-2411891

7130712

Temptronic Corporation

52-2222202

3142413

 

9.23     Solvency. Borrower is, and Obligors taken as a whole are, Solvent. No
transfer of property is being made by any Obligor and no obligation is being
incurred by any Obligor in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Obligor.

 

9.24     Subordinated Indebtedness. Schedule 9.24 sets forth an accurate list of
all Subordinated Indebtedness currently owed by Borrower, identifying the payor,
the payee, the outstanding principal balance, the applicable interest rate, the
payment terms and all collateral or guaranties securing such Subordinated
Indebtedness.

 

9.25     Investment Company Act. Borrower is not an “investment company” or a
company “controlled” by an “investment company” (as each of the quoted terms is
defined or used in the Investment Company Act of 1940, as amended).

 

9.26     Common Enterprise. The successful operation and condition of Borrower
is dependent on the continued successful performance of the functions of
Obligors as a whole and the successful operation of each Obligor is dependent on
the successful performance and operation of the other Obligors. Borrower expects
to derive benefit (and its board of directors has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
successful operations of its Subsidiaries. Each Guarantor expects to derive
benefit (and the boards of directors or other governing body of each such
Guarantor has determined that it may reasonably be expected to derive benefit),
directly and indirectly, from the credit extended by Bank hereunder, both in
their separate capacities and as members with the other Obligors of an
interrelated group of companies. Each Obligor has determined that execution,
delivery and performance of this Agreement and any other Loan Documents to be
executed by such Obligor is within its corporate or limited liability company
purpose, will be of direct and indirect benefit to such Obligor and is in its
best interest.

 

-30-

--------------------------------------------------------------------------------

 

 

9.27     Insurance. No notice of cancellation has been received with respect to
any insurance policies required pursuant to Section 10.6 and each Obligor is in
compliance with all conditions contained in such policies.

 

9.28     Commercial Tort Claims. Obligors are not the claimant under or with
respect to any Commercial Tort Claim.

 

9.29     Security Systems. Each Obligor follows and shall continue to follow
sound business practices to maintain the safety and security of its assets and
business operations, including the accuracy, integrity and security of its
records and the efficient and secure operation of its respective Business and of
its respective information, privacy and data systems in accordance with all
Applicable Laws.

 

9.30     Anti-Terrorism Laws. No Obligor is nor shall be (a) a Person with whom
Bank is restricted from doing business under Executive Order No. 13224 or any
other Anti-Terrorism Law, (b) engaged in any business involved in making or
receiving any contribution of funds, goods or services to or for the benefit of
such a Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(c) otherwise in violation of any Anti-Terrorism Law. Obligors shall provide to
Bank any certifications or information that Bank requests to confirm compliance
by Obligors with Anti-Terrorism Laws.

 

9.31     Accuracy of Representations and Warranties. No representation or
warranty by Obligors contained herein or in any certificate or other document
furnished by Obligors pursuant hereto or in connection herewith fails to contain
any statement of material fact necessary to make such representation or warranty
not misleading in light of the circumstances under which it was made. There is
no fact which any Obligor knows or should know and has not disclosed to Bank,
which does or may materially and adversely affect any Obligor or its operations.

 

10.          AFFIRMATIVE COVENANTS. The Obligors, jointly and severally,
covenant and agree that, so long as this Agreement has not been terminated and
until full and final payment of the Obligations, and unless Bank shall otherwise
consent in writing, each Obligor, as applicable, shall comply with the
following:

 

10.1     Payment of Principal, Interest and Other Amounts Due. Borrower will pay
when due all Obligations without setoff, deduction or counterclaim and without
deduction or withholding for or on account of any federal, state or local taxes.

 

10.2     Existence; Approvals; Qualification; Compliance with Laws. Each Obligor
will (a) obtain, preserve and keep in full force and effect its separate
corporate or company existence and all rights, licenses, registrations and
franchises necessary to the proper conduct of its Business or affairs; (b)
qualify and remain qualified as a foreign corporation or limited liability
company, as applicable, in each jurisdiction in which the character or location
of the properties owned by it or the business transacted by it requires such
qualification except where the failure to do so would not reasonably be expected
to result in a Material Adverse Change; (c) continue to operate its Business as
presently operated or lines of business reasonably related thereto and will not
engage in any new businesses without the prior written consent of Bank, which
consent shall not be unreasonably withheld, conditioned or delayed; and (d)
comply in all material respects with the requirements of all Applicable Laws.

 

-31-

--------------------------------------------------------------------------------

 

 

10.3     Maintenance of Properties. Obligors will maintain, preserve, protect
and keep or cause to be maintained, preserved, protected and kept their Property
used or useful in the conduct of their Business in good working order and
condition, reasonable wear and tear excepted, and will pay and discharge when
due the cost of repairs to and maintenance of the same. Borrower shall maintain
and use any real property owned, leased or operated by Borrower in compliance
with all local, state and federal laws and regulations, except where failure to
comply would not reasonably be expected to result in a Material Adverse Change.

 

10.4     Intellectual Property. With respect to any and all tradenames, domain
names, registered trademarks, registrations, copyrights, patents, patent rights
and applications for any of the foregoing, Obligors shall maintain and protect
the same to the extent reasonably required for the operation of Obligors’
Business and shall take and assert any and all remedies reasonably available to
any Obligor to prevent any other Person from infringing upon or claiming any
interest in any such material trademarks, registrations, copyrights, patents,
patent rights or application for any of the foregoing.

 

Obligors will, if requested by Bank, (i) execute and deliver to Bank
assignments, financing statements, patent mortgages or such other documents, in
form and substance reasonably acceptable to Bank, necessary to perfect and
maintain Bank’s security interest in all existing and future patents, patent
applications, registered trademarks, trademark applications, and other General
Intangibles owned by any Obligor; and (ii) furnish Bank with evidence
satisfactory to Bank that all actions necessary to maintain and protect each
trademark and patent owned by any Obligor or its employees have been taken in a
timely manner.

 

10.5     Insurance.

 

(a)     Collateral. Obligors, at their expense, shall keep the Collateral
insured against loss or damage by fire, theft, explosion, sprinklers, and all
other hazards and risks, as are ordinarily insured against by other owners in
similar businesses, in amounts acceptable to Bank, but in any event in amounts
sufficient to cover the value of all of each Obligor’s Equipment and Inventory
and in amounts sufficient to prevent any Obligor from becoming a co-insurer
under such policies. Obligors also shall maintain business interruption, public
liability, and property damage insurance relating to any Obligor’s ownership and
use of the Collateral, as well as insurance against larceny, embezzlement, and
criminal misappropriation.

 

(b)     Endorsements, Cancellation or Modification. Obligors shall cause Bank to
be named as lender’s loss payee (with a lender’s loss payable endorsement) with
respect to all Collateral, and additional insured with respect to all liability
insurance, as its interests may appear. Every policy of insurance referred to in
this Section shall contain an agreement by the insurer that thirty (30) days’
written notice will be given Bank by the insurer prior to cancellation or
material modification of such insurance coverage. Any modification of any
insurance policy or coverage involving any decrease in the amount or scope of
coverage, must be approved by Bank in writing prior to the effective date of
such modification.

 

-32-

--------------------------------------------------------------------------------

 

 

(c)     General. All such policies of insurance shall be in such form, with such
companies, and in such amounts as may be reasonably satisfactory to Bank. Every
policy of insurance referred to in this Section shall contain an agreement by
the insurer that any loss payable thereunder shall be payable notwithstanding
any act or negligence of any Obligor or Bank which might, absent such agreement,
result in a forfeiture of all or a part of such insurance payment.

 

(d)     Policies and Evidence of Insurance. Obligors shall cause to be delivered
to Bank the insurance policies and all endorsements thereto and evidence of
insurance utilizing a current ACORD 28 Evidence of Property Insurance and at
least thirty (30) days prior to the expiration of any such insurance, additional
policies or duplicates thereof and evidence of insurance utilizing a current
ACORD 28 Evidence of Property Insurance confirming the renewal of such insurance
and payment of the premiums therefor.

 

(e)     Losses; Payments. Obligors shall direct all insurers that in the event
of any loss thereunder or the cancellation of any insurance policy, the insurers
shall make payments for such loss and pay all return or unearned premiums
directly to Bank and not to Obligors and Bank jointly. In the event of any loss,
Obligors will give Bank prompt notice thereof and Bank may make proof of loss
whether the same is done by Obligors. Bank is hereby granted a power of attorney
by Obligors with full power of substitution to file any proof of loss in any
Obligor’s or Bank’s name, to endorse any Obligor’s name on any check, draft or
other instrument evidencing insurance proceeds, and to take any action or sign
any document to pursue any insurance loss claim.

 

In the event of any loss, Bank, at its option, may (a) retain and apply all or
any part of the insurance proceeds to repay or secure the Obligations, in such
order and amounts as Bank may elect, or (b) disburse all or any part of such
insurance proceeds to or for the benefit of the applicable Obligor for the
purpose of repairing or replacing Collateral after receiving proof satisfactory
to Bank of such repair or replacement, in either case without waiving or
impairing the Obligations or any provision of this Agreement (except in the case
of insurance proceeds in an aggregate amount of less than One Hundred Thousand
Dollars ($100,000.00) in which case such proceeds shall be disbursed directly by
Bank to Obligors upon written request therefor for the restoration and repair of
the loss). Any deficiency thereon shall be paid by Obligors to Bank upon demand.
Obligors shall bear the full risk of loss from any loss of any nature whatsoever
with respect to the Collateral.

 

10.6     Inspections; Examinations. The officers or employees of Bank, or such
Persons as Bank may designate, may visit and inspect any of the properties of
Obligors, examine (either by Bank’s employees or by independent accountants) any
of the Collateral or other assets of Obligors, including the Books of Obligors,
and discuss the affairs, finances and accounts of Obligors with their officers
and with their independent accountants, at such times as Bank may desire upon
reasonable advance notice; provided, however, that unless Bank believes in good
faith that a Default or Event of Default has occurred and is continuing, any
such visits, inspections and examinations shall be during Obligors’ normal
business hours and without unreasonable interference with Obligors’ operations.
During normal business hours and upon reasonable notice, Bank may conduct and
Obligors will fully cooperate with, field examinations of the Inventory,
Accounts and business affairs of Obligors; provided however, after the
occurrence and during the continuance of a Default or an Event of Default, such
field examinations may occur at any time and from time to time with or without
prior notice.

 

-33-

--------------------------------------------------------------------------------

 

 

Obligors agree to pay all costs and expenses of Bank related to such visits,
inspections and field examination; provided that, unless an Event of Default
shall have occurred, Borrower shall not be obligated to pay for more than one
field examination during any twelve (12) month period.

 

10.7     Pension Plans. Borrower will (a) keep in full force and effect any and
all Plans which are presently in existence or may, from time to time, come into
existence under ERISA, unless such Plans can be terminated without material
liability to Borrower in connection with such termination (as distinguished from
any continuing funding obligation); (b) make contributions to all of its Plans
in a timely manner and in a sufficient amount to comply with the requirements of
ERISA or other applicable pension laws; (c) comply with all material
requirements of ERISA or other applicable pension laws which relate to such
Plans so as to preclude the occurrence of any Reportable Event, Prohibited
Transaction or material “accumulated funding deficiency” as such term is defined
in ERISA; and (d) notify Bank promptly upon receipt by Borrower of any notice of
the institution of any proceeding or other action which is likely to result in
the termination of any Plan and deliver to Bank, promptly after the filing or
receipt thereof, copies of all reports or notices which Borrower files or
receives under ERISA with or from the Internal Revenue Service, the PBGC, or the
U.S. Department of Labor.

 

10.8     Bank Accounts. Borrower will maintain its operating accounts, main
disbursement accounts, investment accounts, cash management accounts, deposit
accounts, merchant card processing services and purchasing/corporate credit card
services with Bank, unless otherwise agreed by Bank in writing. Borrower will
notify Bank in writing and on a continuing basis, of all deposit accounts,
investment accounts and certificates of deposit (including the numbers thereof)
maintained with or purchased from any other depository institutions.

 

10.9     Maintenance of Management. Borrower will cause its business to be
continuously managed by the following persons in the positions described below
or such other persons (serving in such positions) as may be reasonably
satisfactory to Bank:

 

Person Position     James Perlin President and Chief Executive Officer     Hugh
Regan Treasurer and Chief Financial Officer

                    

-34-

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, in the event any member of the Management Group
is no longer employed by the Borrower for any reason, Borrower agrees to replace
such member with a member reasonably satisfactory to Bank.

 

10.10     Transactions with Affiliates. Borrower will cause all of its
Indebtedness at any time owed to any Obligor, Subsidiary, Affiliate,
shareholder, director and officer to be subordinated in all respects to all
Obligations and will not make any payments thereon, except as approved by Bank
in writing including as permitted under the terms of the Subordination
Agreements and Section 9.20.

 

10.11     Additional Documents and Future Actions. Obligors will, at their sole
cost, (i) take such actions and provide Bank from time to time with such
agreements, financing statements and additional instruments, documents or
information as Bank may in its reasonable discretion deem necessary or advisable
to perfect, protect, maintain or enforce its Lien in the Collateral, to permit
Bank to protect or enforce its Lien in the Collateral, or to carry out the terms
of the Loan Document, and (ii) execute on each Obligor’s behalf and expense (x)
all such security agreements (or amendments to this Agreement) as shall be
necessary to evidence the grant to Bank of a security interest in and to all
Commercial Tort Claims if, and to the extent, they arise hereafter, and (y) all
pleadings and other documents as Bank may deem necessary or advisable in
connection with any Commercial Tort Claim. Obligors hereby authorize and appoint
Bank as their attorney-in-fact, with full power of substitution, to take such
actions as Bank may deem advisable to protect the Collateral and its interests
thereon and its rights hereunder, to execute on any Obligor’s behalf (if
necessary) and to file at Obligors’ expense financing statements or applications
for registration and amendments thereto, in those public offices deemed
necessary or appropriate by Bank to establish, maintain and protect a
continuously perfected or published Lien in the Collateral, and to execute on
any Obligor’s behalf such other documents and notices as Bank may deem advisable
to, during the continuance of an Event of Default, protect the Collateral and
its interests therein and its rights hereunder. Such power being coupled with an
interest is irrevocable, Obligors irrevocably authorize the filing of financing
statements or applications for registration by Bank describing the Collateral,
the filing of initial financing statements in the jurisdiction of any Obligor’s
legal formation and existence, the filing of a carbon, photographic or other
copy of this Agreement, or of a financing statement, as a financing statement
and agree that such filing is sufficient as a financing statement.

 

10.12     Taxes. The Obligors will cause all assessments and taxes, whether
real, personal, or otherwise, due or payable by, or imposed, levied, or assessed
against any Obligor or any of its property to be paid in full, before
delinquency or before the expiration of any extension period. The Obligors shall
make due and timely payment or deposit of all such federal, state, and local
taxes, assessments, or contributions required of it by law, and will execute and
deliver to Bank, on demand, appropriate certificates attesting to the payment
thereof or deposit with respect thereto. The Obligors will make timely payment
or deposit of all tax payments and withholding taxes required of them by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish Bank with proof satisfactory to Bank indicating that the Obligors have
made such payments or deposits. Notwithstanding the foregoing, any Obligor may
contest the assertion of a tax liability (other than payroll taxes or taxes that
are the subject of a U.S. tax Lien), provided that (a) a reserve with respect to
such obligation is established on the Books of such Obligor in accordance with
GAAP; (b) such Obligor diligently pursues such contest pursuant to appropriate
proceedings; and (c) Bank has determined in good faith that while any such
contest is pending, there would be no impairment of the enforceability, validity
or priority of any of the Liens in favor of Bank in and to the Collateral or the
rights of Bank under the Loan Documents.

 

-35-

--------------------------------------------------------------------------------

 

 

10.13     Leases. Obligors will pay when due all rents and other amounts payable
under any leases to which any Obligor is a party or by which any Obligor’s
properties and assets are bound.

 

10.14     Notices. Obligors will promptly notify Bank of (a) any action or
proceeding brought against any Obligor wherein such action or proceeding would,
if determined adversely to such Obligor result in liability of any Obligor in
excess of $500,000, (b) the occurrence of any Default or Event of Default, (c)
the occurrence of any Material Adverse Change, (d) any new locations to be added
as an additional Collateral location; (e) the occurrence of any casualty loss
related to the Collateral in excess of $500,000; (f) the receipt of any notice
of the institution of any proceeding or other action which may result in the
termination of any Plan; and (g) any change in the Management Group or any
change in any other senior management employees of Borrower.

 

Upon the occurrence and during the continuance of an Event of Default, Obligors
will, if requested by Bank give Bank assignments, in form acceptable to Bank, of
specific accounts or groups of accounts and monies due and to become due under
specific contracts and specific general intangibles; furnish to Bank a copy,
with such duplicate copies as Bank may request, of the invoice applicable to
each account specifically assigned to Bank or arising out of a contract right,
bearing a statement that such account has been assigned to Bank and such
additional statements as Bank may require; mark its records evidencing its
accounts in a manner satisfactory to Bank so as to show which accounts have been
assigned to Bank; furnish to Bank satisfactory evidence of the shipment and
receipt of any goods specified by Bank and the performance of any services or
obligations covered by accounts or contracts in which Bank has a security
interest; pay Bank the unpaid portion of any account or contract right upon
which Borrower has based availability for Advances under the Revolving Credit
Facility if such account is not paid promptly after its maturity, an account
debtor does not accept the goods or services, any petition under the Bankruptcy
Code or any similar federal or state statute is filed by or against a purchaser,
or Bank shall at any time reject the account as unsatisfactory; and until such
payment is made by Obligors, Bank may retain any such account or contract right
as security and may charge any deposit account of Obligors for any such amounts;
join with Bank in executing a financing statement, notice, affidavit, security
agreement, assignment or similar instrument, in form satisfactory to Bank, and
such continuation statements and other instruments as Bank may from time to time
request and pay the cost of filing the same in any public office deemed
advisable by Bank to perfect the liens and security interests granted therein;
give Bank such financial statements, reports, certificates, lists of purchasers
(showing names, addresses, and amounts owing) and other data concerning its
accounts, contracts, collections, inventory, general intangibles and other
matters as Bank may from time to time reasonably request; segregate cash
proceeds of Collateral so that they may be identified readily, and deliver the
same to the Bank at such time or times and in such manner and form as the Bank
may direct; furnish such witnesses as may be necessary to establish legal proof
of the Collateral or records relating to the Collateral; and obtain from any
owner, encumbrancer, processor, or other person having an interest in the
property where any Collateral is located, written consent to Bank's removal of
the Collateral therefrom, without liability on the part of the Bank to such
owner, encumbrancer, processor or other person, or from any such owner,
encumbrancer, processor or other person such waivers of any interest in the
Collateral as the Bank may require.

 

-36-

--------------------------------------------------------------------------------

 

 

10.15     Commercial Tort Claims. In the event any Obligor becomes the plaintiff
(or any other claimant) with respect to any Commercial Tort Claim, such Obligor
shall promptly (but in any event within fifteen (15) days after the same shall
come into existence) notify Bank as to the existence of all such Commercial Tort
Claims, detailing (a) the parties to the claim, (b) the amount in controversy,
(c) the location and caption of all litigation filed with respect to the claim,
(d) the status of the claim, and (e) all such other information relating thereto
as Bank may require. Upon the request of Bank, the applicable Obligor shall
promptly execute all such documents, agreements, instruments and financing
statements as shall be required by Bank to grant to Bank a perfected, first
priority security interest in each such Commercial Tort Claim.

 

10.16     Instruments; Promissory Notes. Obligors will cause any instruments or
notes received by or payable to such Obligor to be delivered to Bank
appropriately endorsed to the order of Bank.

 

11.         NEGATIVE COVENANTS. The Obligors, jointly and severally, covenant
and agree that, so long as this Agreement has not been terminated and until full
and final payment of the Obligations, and unless Bank shall otherwise consent in
writing, each Obligor shall comply with the following:

 

11.1     Limitation on Indebtedness. Obligors will not have at any time
outstanding to any Person other than Bank, any Indebtedness for borrowed money,
Finance Lease Obligations, or any outstanding letters of credit, except (a)
existing Indebtedness for borrowed money and Finance Lease Obligations described
on Schedule 11.1, (b) current accounts payable incurred in the ordinary course
of Obligors’ business, accrued expenses and other current items arising out of
transactions (other than borrowings) in the ordinary course of Obligors’
business; (c) any Indebtedness incurred pursuant to the Payroll Protection
Program or similar programs enacted in connection with the declaration on March
13, 2020, of the national emergency relating to COVID-19 and related measures
and (d) future purchase money Indebtedness and Finance Lease Obligations in
respect of specific items of equipment in an aggregate amount not to exceed
$100,000 outstanding at any time, provided, however, that any liens granted by
Obligors in connection with such future purchase money Indebtedness or Finance
Lease must also be permitted under Section 11.7. Any of such existing permitted
Indebtedness may not be refinanced or replaced without the consent of Bank.

 

11.2     Loans. Obligors will not make or have outstanding any loans or advances
in the nature of loans to any Person including, without limitation, any officer,
shareholder, director, employee or Affiliate of Obligors, except Loans listed on
Schedule 11.2 attached hereto.

 

-37-

--------------------------------------------------------------------------------

 

 

11.3     Investments. Obligors will not have or make any investments in all or
any portion of the capital stock or securities of any Person, or any loans,
advances or extensions of credit to any Person, except (a) investments
outstanding on the Closing Date and identified on Schedule 11.3; and (b) loans
permitted under Section 11.2.

 

11.4     Guaranties. The Obligors will not directly or indirectly guarantee,
endorse (other than for collection or deposit in the ordinary course of
business), discount, sell with recourse or for less than the face value or agree
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
otherwise become directly or indirectly liable for, or agree (contingently or
otherwise) to supply or advance funds (whether by loan, stock purchase, capital
contribution or otherwise) in respect of, any Indebtedness, obligations or
liabilities of any Person, except in connection with the Surety Agreement or
Borrower’s guaranty of any Subsidiary’s lease obligations.

 

11.5     Disposition of Assets. Obligors will not sell, lease, transfer, or
otherwise dispose any of its Property, except for (a) sales of Inventory in the
ordinary course of Business for fair consideration; (b) replacement of worn
Equipment; (d) dispositions of property consisting of the abandonment or
cancellation of intellectual property rights (or any registrations or
applications therefor) which, in the reasonable good faith determination of the
Obligors, are uneconomical, negligible, not in the best interest of the owner
thereof or not material to the conduct of the Business of the Obligors; and (e)
dispositions of property subject to casualty, provided that, the proceeds of
such dispositions will be paid by Obligors to Bank to be applied in accordance
with Section 10.6(e).

 

11.6     Merger; Consolidation; Business Acquisitions; Subsidiaries. Obligors
will not (a) merge into or consolidate with any Person, (b) acquire any portion
of the Capital Stock of any person or a material portion of assets or business
of any Person, or the operating business or division of any Person, or any
Property not used or useful in the operation of their Businesses, (c) permit any
Person to merge into any of them, (d) form any Subsidiaries, (e) change any of
their respective states of formation or incorporation, (f) materially change the
principal nature of their business or engage in any business other than the
Business (other than lines of business reasonably related thereto), (g) permit
any Subsidiary to engage in any business activity, acquire any assets or,
acquire any ownership or investment interests in any Person, without the prior
written consent of Bank and (h) change any of their respective fiscal year ends.

 

11.7     Liens. Obligors will not create, incur or permit to exist any Lien of
any kind on their property or assets, whether now owned or hereafter acquired,
or upon any income, profits or proceeds therefrom, except:

 

(a)     Liens held by Bank;

 

(b)     Liens incurred or deposits made in the ordinary course of business (i)
in connection with worker’s compensation, unemployment insurance, social
security and other like laws or (ii) to secure the performance of statutory
obligations, not incurred in connection with either (A) the borrowing of money
or (B) the deferred purchase price of goods or Inventory;

 

-38-

--------------------------------------------------------------------------------

 

 

(c)     Liens listed on Schedule 11.7 attached hereto;

 

(d)     Purchase money liens or Finance Leases, provided that:

 

(i)     the property subject to any of the foregoing is acquired or leased by
Obligors in the ordinary course of their Businesses and the lien on any such
property is created contemporaneously with such acquisition;

 

(ii)     the purchase money Indebtedness or Finance Lease Obligations shall only
be secured by the equipment so acquired or leased; and

 

(iii)     the purchase money Indebtedness or Finance Lease Obligations are
permitted by the provisions of Section 11.2 and this Section 11.7.

 

(e)     Customary rights of setoff in favor of banks at which Borrower has
depository accounts; or

 

(f)     Deposits to secure the performance of leases in the ordinary course of
Business.

 

Obligors shall not enter into any agreement with any other Person which shall
prohibit Obligors from granting, creating or suffering to exist, or otherwise
restrict in any way (whether by covenant, by identifying such event as a default
under such agreement or otherwise) the ability of Obligors to grant, create or
suffer to exist, any lien, security interest or other charge or encumbrance upon
or with respect to any of their assets in favor of Bank.

 

11.8     Insurance. Obligors shall not take out separate insurance concurrent in
form or contributing in the event of casualty loss with that required to be
maintained under Section 10.6 unless Bank is named as loss payee (with a
lender’s loss payable endorsement). Obligors shall promptly notify Bank whenever
such separate insurance is taken out, specifying the insurer thereunder and full
particulars as to the policies evidencing the same, and originals of such
policies shall be provided promptly to Bank.

 

11.9     Transactions with Affiliates. Except for the transactions described on
Schedule 9.20, Borrower will not enter into or conduct any transaction with any
Affiliate without the prior written consent of Bank. Borrower will only enter
into or conduct transactions with Affiliates on terms which are reasonable and
customary for arms-length transactions between parties who are not affiliated or
which are in accordance with Obligors’ historical practices and in the ordinary
course of business.

 

11.10     Name or Chief Executive Address Change. Obligors will not change their
names, FEIN numbers, or chief executive addresses except upon thirty (30) days
prior written notice to Bank and delivery to Bank of any items requested by Bank
to maintain perfection and priority of Bank’s first priority Lien in the
Collateral and access to Obligors’ Books, including without limitation, new
UCC-1 financing statements and Collateral Access Agreements.

 

-39-

--------------------------------------------------------------------------------

 

 

11.11     Change in Location of Collateral. Obligors will not change the
location at which any of their Inventory, Equipment or other personal property
is located except upon thirty (30) days prior written notice to Bank and,
provided that Obligors comply with all of the following conditions:

 

(a)     Bank receives a copy of the lease, sub-lease, warehouse agreement or
similar agreement entered into by the applicable Obligor with the owner, lessor
or operator of the new location(s).

 

(b)     Bank receives evidence satisfactory to Bank that all assets of the
applicable Obligor at such new location(s) are covered by the insurance coverage
required under Section 10.6.

 

(c)     Bank receives a Collateral Access Agreement from the owner/lessor of the
new location in form and content acceptable to Bank, except for Borrower’s
facility located in Fremont, California, in the event Borrower’s contemplated
consolidation plan is completed.

 

11.12     Restrictions on Use of Proceeds. Borrower will not carry or purchase
with the proceeds of the Loans any “margin security” within the meaning of
Regulations U, T or X of the Board of Governors of the Federal Reserve System.

 

11.13     Subordinated Indebtedness. Borrower (a) will not make any payments on
the Subordinated Indebtedness except as permitted under the Subordination
Agreements, and (b) will not breach any of the terms of any Subordination
Agreements.

 

11.14     Amendments. Obligors will not amend, modify or waive any material term
or provision of their respective Governing Documents in a manner materially
adverse to Obligors or Bank.

 

11.15     Distributions; Redemptions. Borrower will not make any distribution or
declare or pay any dividends (in cash or other property, other than Capital
Stock) on, or purchase, acquire, redeem, or retire any of Borrower’s Capital
Stock, of any class, whether now or hereafter outstanding; provided however, in
the event no Default or Event of Default has occurred, and the payment of such
dividend or distribution would not result in a Default or Event of Default,
Borrower may, from time to time, pay and declare dividends and distributions to
its shareholders, partners and members, as a result of the income generated by
Borrower. Borrower will advise Bank in writing of its intent to make a dividend
or distribution permitted at least ten (10) days prior to the payment of such
dividend or distribution, and will provide Bank with such other information
related thereto as Bank may request.

 

11.16     Issuance of Capital Stock. Neither Borrower nor any Subsidiary of
Borrower will issue any Capital Stock which would result in any Change in
Control.

 

11.17     Prohibited Transactions Under ERISA. Borrower will not directly or
indirectly:

 

-40-

--------------------------------------------------------------------------------

 

 

(a)     engage in any prohibited transaction which is reasonably likely to
result in a civil penalty or excise tax described in Section 406 of ERISA or
4975 of the IRC for which a statutory or class exemption is not available or a
private exemption has not been previously obtained from the Department of Labor;

 

(b)     permit to exist with respect to any Benefit Plan any accumulated funding
deficiency (as defined in Sections 302 of ERISA and 412 of the IRC), whether or
not waived;

 

(c)     fail to pay timely required contributions or annual installments due
with respect to any waived funding deficiency to any Benefit Plan;

 

(d)     terminate any Benefit Plan where such event would result in any
liability of Borrower, any Subsidiary of Borrower or any ERISA Affiliate under
Title IV of ERISA;

 

(e)     fail to make any required contribution or payment to any Multiemployer
Plan;

 

(f)     fail to pay any required installment or any other payment required under
Section 412 of the IRC on or before the due date for such installment or other
payment;

 

(g)     amend a Plan resulting in an increase in current liability for the plan
year such that Borrower, any Subsidiary of Borrower or any ERISA Affiliate is
required to provide security to such Plan under Section 401(a)(29) of the IRC;
or

 

(h)     withdraw from any Multiemployer Plan where such withdrawal is reasonably
likely to result in any liability of any such entity under Title IV of ERISA.

 

12.         FINANCIAL COVENANTS. Except with the prior written consent of Bank,
Borrower will comply with the following:

 

12.1     Current Ratio. Borrower will maintain a Current Ratio of not less than
1.25 to 1.0 as of the Closing Date and at all times thereafter.  The Current
Ratio will be tested quarterly commencing with the fiscal quarter ending June
30, 2020. 

 

12.2     Fixed Charge Coverage Ratio. Borrower will maintain a Fixed Charge
Coverage Ratio of not less than 1.25 to 1.0 for the fiscal quarter ending June
30, 2020 and for each fiscal quarter end thereafter.

 

For the purposes of determining compliance with the Fixed Charge Coverage Ratio
covenant, for the fiscal quarter ending June 30, 2020 and for each fiscal
quarter end thereafter, numerator and denominator components of such ratio shall
be calculated on a trailing twelve (12) month basis for the twelve (12) month
period ending as of each applicable fiscal quarter.

 

13.        ACCOUNTING RECORDS, REPORTS AND FINANCIAL STATEMENTS. The Obligors
will maintain books of record and accounting in which full, correct and current
entries in accordance with GAAP will be made of all of their dealings, business
and affairs, and the Obligors will deliver to Bank the following:

 

13.1     Annual Statements. As soon as available and in any event within one
hundred twenty (120) days after the end of each fiscal year of Borrower:

 

-41-

--------------------------------------------------------------------------------

 

 

(a)     the audited, consolidated and consolidating income and retained earnings
statements of Borrower for such fiscal year,

 

(b)     the audited, consolidated and consolidating balance sheet of Borrower at
the end of such fiscal year, and

 

(c)     the audited, consolidated and consolidating statement of cash flow of
Borrower for such fiscal year, setting forth in comparative form the
corresponding figures as at the end of the previous fiscal year,

 

all in reasonable detail. The foregoing statements and balance sheet shall be
prepared in accordance with GAAP and the consolidated statements shall be
reviewed by independent certified public accountants of recognized standing
acceptable to Bank in the reasonable exercise of its discretion with respect to
which such accountants shall deliver their unqualified opinion which shall not
include any “going-concern” opinion.

 

13.2     Quarterly Statements. As soon as available and in any event within
forty-five (45) days after the close of each fiscal quarter end:

 

the company prepared, consolidated and consolidating income and retained
earnings statements of Borrower for such quarter end,

 

the company prepared, consolidated and consolidating consolidated balance sheet
of Borrower as of the end of such quarter end, and

 

the company prepared, consolidated and consolidating statement of cash flow of
Borrower for such fiscal quarter end, setting forth in comparative form the
corresponding figures as of the end of the corresponding quarter of the previous
fiscal year (if applicable), all in reasonable detail, subject to year-end
adjustments and certified by the chief financial officer of Borrower to be, to
the best of his knowledge, accurate in all material respects and to have been
prepared in accordance with GAAP.

 

13.3     Collateral Reporting. Obligors shall provide Bank within forty five
(45) days after the close of each fiscal quarter end, or more frequently if
reasonably requested by Bank, an aging of Obligor’s accounts receivables and
accounts payables.

 

13.4     Reserved.

 

13.5     Reports to Governmental Agencies and Other Creditors. With reasonable
promptness, copies of all such financial reports, statements and returns which
any Obligor shall file with any federal or state department, commission, board,
bureau, agency or instrumentality and any report or statement delivered by any
Obligor to any supplier or other creditor in connection with any payment
restructuring, including without limitation, Borrower’s 10-Q and 10-K filings.

 

-42-

--------------------------------------------------------------------------------

 

 

13.6     Requested Information. With reasonable promptness, all such other data
and information in respect of the condition, operation and affairs of any
Obligor as Bank may reasonably request from time to time.

 

13.7     Compliance Certificates. Within the periods provided in Sections 13.1
and 13.2 above, a certificate of the chief financial officer of Borrower (a)
stating that Borrower have observed, performed and complied with each and every
undertaking contained herein, (b) setting forth the information and computations
(in sufficient detail) required in order to establish whether Borrower was
operating in compliance with the financial covenants in Section 12 of this
Agreement, (c) certifying that as of the date of such certification, there does
not exist any Default or Event of Default, and (d) certifying as to the state of
organization of each Obligor. Such certificate will be in the form of Exhibit A
attached hereto.

 

14.         CONDITIONS PRECEDENT TO THE INITIAL ADVANCE OR LETTER OF CREDIT. The
obligation of Bank to make the initial Advance under the Revolving Credit
Facility is subject to the fulfillment, to the satisfaction of Bank, of each of
the following conditions on or before the Closing Date. All of such agreements,
documents and other items must be in form, content and all other respects
satisfactory to Bank.

 

14.1     Searches. Bank shall have received copies of record searches (including
UCC searches, patent searches, trademark searches, copyright searches and
judgments, suits, bankruptcy, litigation, tax and other lien searches) against
each Obligor.

 

14.2     Executed Loan Documents. Bank shall have received each of the following
documents, duly executed, and each such document shall be in full force and
effect:

 

(a)     this Agreement;

 

(b)     the Note;

 

(c)     the Disbursement Letter;

 

(d)     the Surety Agreement;

 

(e)     each of the Subordination Agreements;

 

(f)     each of the Assignments of Patents, Trademarks, Licenses and Copyrights;
and

 

(g)     any and all other Loan Documents.

 

-43-

--------------------------------------------------------------------------------

 

 

14.3     Request for Advance. Bank shall have received a request for advance
from the Borrower.

 

14.4     Authorizing Resolutions. Bank shall have received a certificate from
the Secretary of each Obligor attesting to the resolutions of each Obligor’s
Board of Directors authorizing its execution, delivery, and performance of this
Agreement and the other Loan Documents to which each Obligor, respectively, is a
party and authorizing specific officers of such Obligor to execute the same.

14.5     Governing Documents. Bank shall have received copies of each Obligor’s
Governing Documents, as amended, modified, or supplemented to the Closing Date,
certified by the Secretary of such Obligor.

 

14.6     Material Agreements. Bank shall have received copies of all material
agreements, leases and other documents related to Obligors

 

14.7     Good Standing Certificates. Bank shall have received certificates of
good standing with respect to each Obligor, each dated within 30 days of the
Closing Date, such certificates to be issued by the appropriate officer of each
jurisdiction in which such Obligor is required to be qualified or licensed which
certificates shall indicate that such Obligor is in good standing in such
jurisdictions.

 

14.8     Insurance. Bank shall have received lender’s loss payee endorsements as
well as the relevant policies and evidence of insurance, together with the
endorsements thereto, as are required by Section 10.6.

 

14.9     Collateral Access Agreements. Bank shall have received such Collateral
Access Agreements from lessors, warehousemen, bailees, and other third persons
as Bank may require with respect to all Collateral Locations.

 

14.10     Opinions of Counsel. Bank shall have received opinions of the
Obligors’ legal counsel.

 

14.11     Licenses, Approvals, Etc. Bank shall have received copies of all
material licenses, approvals, consents, authorizations and filings of each
Obligor required or necessary for the operation of its Business.

 

14.12     No Material Adverse Change. No Material Adverse Change shall have
occurred from the date of financial information and projections originally
provided to Bank;

 

14.13     Fees. All fees and expenses payable under the Loan Documents on the
Closing Date and as of the funding of the Loans shall have been paid.

 

14.14     Subordination. Bank shall have received evidence that all shareholder
and Affiliate debt owed by Borrower is subordinated to all Obligations on terms
and conditions acceptable to Bank.

 

-44-

--------------------------------------------------------------------------------

 

 

14.15     KYC Documentation. Bank shall have received, sufficiently in advance
of closing, all “Know your customer” documentation and other governing
documents, required by Bank in accordance with all applicable banking laws and
regulations in effect from time to time, including without limitation, the USA
PATRIOT Act.

 

14.16     Other Documents. All other documents and legal matters in connection
with the transactions contemplated by this Agreement shall have been delivered,
executed, or delivered for recording.

 

By completing the closing hereunder, or by making advances hereunder, Bank does
not thereby waive a breach of any warranty or representation made by the
Obligors hereunder or under any other agreement, document, or instrument
delivered to Bank or otherwise referred to herein, and any claims and rights of
Bank resulting from any breach or misrepresentation by any Obligor are
specifically reserved by Bank.

 

15.         CONDITIONS PRECEDENT TO ALL ADVANCES. In addition to, but not in
limitation of, any other conditions set forth in this Agreement, the obligation
of Bank to make any Advance is subject to the fulfillment, to the satisfaction
of Bank, of each of the following conditions:

 

15.1     Representations and Warranties. The representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date).

 

15.2     No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on the date of such extension of credit, nor
shall either result from the making thereof.

 

15.3     No Injunction or Order. No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the extending of
such credit shall have been issued and remain in force by any governmental
authority against Borrower or any of its Affiliates.

 

15.4     No Bankruptcy. No proceeding under any bankruptcy, reorganization,
arrangement of debt, insolvency, readjustment of debt, or receivership law shall
have been filed by or against any Obligor.

 

15.5     Request for Advance. Bank shall have received a request for advance
from the Borrower.

 

16.         DEFAULT AND REMEDIES.

 

16.1     Events of Default. The occurrence of any one or more of the following
events shall constitute an Event or Events of Default hereunder:

 

-45-

--------------------------------------------------------------------------------

 

 

(a)     The failure of Borrower to pay when due and payable or when declared due
and payable, any portion of the Obligations, whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts), fees, costs, indemnities, or other amounts
constituting Obligations;

 

(b)     The failure of any Obligor to perform, keep, or observe any term,
provision, condition, covenant, or agreement contained in this Agreement or in
any of the other Loan Documents other than those referred to elsewhere in this
Section 16.1, in Sections 11, 12 and 13 hereof or where a specific notice and
cure period is set forth herein or therein, and such default or failure shall
have remained uncured for a period of thirty (30) days after the earlier of (i)
written notice thereof to the Obligors by Bank or (ii) Obligors knowledge
thereof;

 

(c)     The failure of any Obligor to pay any Indebtedness for borrowed money in
excess of $500,000, due to any third Person or Finance Lease Obligations or the
existence of any other event of default under any such loan, security agreement,
mortgage, Finance Lease or other agreement pertaining thereto binding any
Obligor, after the expiration of any notice and/or grace periods permitted in
such documents;

 

(d)     The failure of any Obligor to pay or perform any other obligation to
Bank under any other agreement or note or otherwise arising, whether or not
related to this Agreement, after the expiration of any notice and/or grace
periods permitted in such documents;

 

(e)     The adjudication of Borrower as a bankrupt or insolvent, or the entry of
an Order for Relief against Borrower or the entry of an order appointing a
receiver or trustee for Borrower of any of its property or approving a petition
seeking reorganization or other similar relief under the Bankruptcy Code or
other similar laws of the U.S. or any state or any other competent jurisdiction;

 

(f)     A proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt, debt moratorium or receivership law is filed
by or against Borrower, or Borrower makes an assignment for the benefit of
creditors, or Borrower takes any action to authorize any of the foregoing;

 

(g)     The suspension of the operation of any Obligor’s Business for a period
of sixty (60) consecutive days;

 

(h)     Borrower becomes unable to meet its debts as they mature or fall due, or
the admission in writing by Borrower to such effect, or Borrower calling any
meeting of all or any material portion of their creditors for the purpose of
debt restructure or moratorium;

 

(i)     All, or any part of the Collateral or the assets of any Obligor are
attached, seized, subjected to a writ or distress warrant, or levied upon, or
come within the possession or control of any, receiver, trustee, custodian or
assignee for the benefit of creditors or become subject to any Lien which is not
otherwise permitted under Section 11.8;

 

-46-

--------------------------------------------------------------------------------

 

 

(j)     The entry of a final judgment for the payment of money against any
Obligor in excess of $500,000, which, within ten (10) days after such entry,
shall not have been discharged or execution thereof stayed pending appeal or
shall not have been discharged within five (5) days after the expiration of any
such stay;

 

(k)     Any representation or warranty of in any of the Loan Documents is
discovered to be untrue in any material respect or any statement, certificate or
data furnished by any Obligor pursuant hereto is discovered to be untrue in any
material respect as of the date as of which the facts therein set forth are
stated or certified;

 

(l)     Any Obligor voluntarily or involuntarily dissolves or is dissolved,
terminates or is terminated;

 

(m)     Any Obligor is enjoined, restrained, or in any way prevented by the
order of any court or any administrative or regulatory agency, the effect of
which order restricts any Obligor from conducting all or any material part of
its Business;

 

(n)     A Material Adverse Change occurs;

 

(o)     A Change of Control occurs;

 

(p)     Any material uninsured damage to, or loss, theft, or destruction of, any
of the Collateral occurs;

 

(q)     Any strike, lockout, labor dispute, embargo, condemnation, act of God or
public enemy, or other casualty loss occurs resulting in the cessation or
substantial curtailment of production or other revenue producing activities at
any facility of any Obligor for more than sixty (60) consecutive days;

 

(r)     The loss, suspension, revocation or failure to renew any license or
permit now held or hereafter acquired by any Obligor, which loss, suspension,
revocation or failure to renew is likely to result in a Material Adverse Change;

 

(s)     Any breach by any Obligor under any of the Subordination Agreements;

 

(t)     The validity or enforceability of this Agreement, or any of the Loan
Documents, is contested by any Obligor, or any Obligor denies that they have any
or any further liability or obligation hereunder or thereunder; or

 

(u)     The indictment or threatened indictment of any member of the Management
Group or any Obligor under any criminal statute, or the commencement or
threatened commencement of criminal or civil proceedings against any member of
the Management Group or any Obligor pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture of any property of
any member of the Management Group or any Obligor, or any member of the
Management Group or any Obligor engages or participates in any “check kiting”
activity regardless of whether a criminal investigation has been commenced.

 

-47-

--------------------------------------------------------------------------------

 

 

16.2     Remedies. Upon the occurrence and during the continuance of an Event of
Default, or at any time thereafter, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by the Obligors:

 

(a)     Declare the entire unpaid principal of the Revolving Credit Facility,
all other Obligations, all interest accrued thereon, all fees due hereunder and
all other obligations of Borrower to Bank hereunder or under any other Loan
Document otherwise arising immediately due and payable;

 

(b)     Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrower and Bank;

 

(c)     Terminate the Loans, this Agreement and any of the other Loan Documents
as to any future liability or obligation of Bank, but without affecting Bank’s
rights and security interests in the Collateral and without affecting the
Obligations;

 

(d)     Increase the applicable interest rates up to the Default Rate, without
notice;

 

(e)     Hold, as cash collateral, any and all balances and deposits of the
Obligors held by Bank to secure the full and final repayment of all of the
Obligations;

 

(f)     Enter the premises occupied by any of Obligors (provided such entry be
done lawfully) and take possession of the Collateral and any records relating
thereto; and/or

 

(g)     Exercise each and every right and remedy granted to it under the Loan
Documents, under the Uniform Commercial Code and under any other applicable law
or at equity.

 

If an Event of Default occurs under Sections 16.1(e) or 16.1(f), all of the
Obligations shall become immediately due and payable.

 

16.3     Application of Proceeds. All proceeds from each sale of, or other
realization upon, all or any part of the Collateral following an Event of
Default shall be applied or paid over as follows:

 

(a)     First: to the payment of all costs and expenses incurred in connection
with such sale or other realization, including reasonable attorneys’ fees; and

 

(b)     Second: to the payment of the Obligations (with Borrower remaining
liable for any deficiency) as Bank may elect; and

 

-48-

--------------------------------------------------------------------------------

 

 

(c)     Third: the balance (if any) of such proceeds shall be paid, subject to
any duty imposed by law, or otherwise to whomsoever shall be entitled thereto.

 

Notwithstanding the foregoing, upon the occurrence and during the continuance of
an Event of Default, any and all payments received by Bank on account of any of
the Obligations may be applied to costs, indemnities, fees, interest and
principal constituting Obligations in such order as Bank, in its discretion,
elects.

 

16.4     Sale or Other Disposition of Collateral. The sale, lease or other
disposition of the Collateral, or any part thereof, by Bank after an Event of
Default may be for cash, credit or any combination thereof, and Bank may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale, and in lieu of actual payment of such purchase price, may set-off
the amount of such purchase price against the Obligations then owing. Any sales
of the Collateral may be adjourned from time to time with or without notice.
Bank may cause the Collateral to remain on any Obligor’s premises or otherwise
or to be removed and stored at premises owned by other persons, at Obligors’
expense, pending sale or other disposition of the Collateral. Any Obligor at
Bank’s request, shall assemble the Collateral consisting of Inventory and
tangible assets and make such assets available to Bank at a place to be
designated by Bank. Bank shall have the right to conduct such sales on any
Obligor’s premises, at Obligors’ expense, or elsewhere, on such occasion or
occasions as Bank may see fit. With respect to any Obligor’s owned or leased
premises, Obligors hereby grant Bank a license, effective upon the occurrence of
an Event of Default, and to the extent not prohibited by the terms of any
applicable lease, to enter into possession of such premises and to occupy the
same, without charge, in order to exercise any of Bank’s rights or remedies
provided herein, at law, in equity, or otherwise.

 

Any notice required to be given by Bank of a sale, lease or other disposition or
other intended action by Bank with respect to any of the Collateral which is
given pursuant to Section 18 below, at least five (5) Business Days prior to
such proposed action, shall constitute fair and reasonable notice to the
Obligors of any such action.

 

The net proceeds realized by Bank upon any such sale or other disposition, after
deduction for the expenses of retaking, holding, storing, transporting,
preparing for sale, selling or otherwise disposing of the Collateral incurred by
Bank in connection therewith and all other costs and expenses related thereto
including attorney fees, shall be applied in such order as Bank, in its
discretion, elects, toward satisfaction of the Obligations in accordance with
Section 16.3. Bank shall account to Borrower for any surplus realized upon such
sale or other disposition, and the Obligors shall remain liable for any
deficiency. The commencement of any action, legal or equitable, or the rendering
of any judgment or decree for any deficiency shall not affect Bank’s Lien in the
Collateral. The Obligors agree that Bank has no obligation to preserve rights to
the Collateral against any other parties or to clean-up or otherwise prepare any
of the Collateral for sale.

 

If Bank sells any of the Collateral upon credit, Borrower will be credited only
with payments actually made by or on behalf of the purchaser, received by Bank
and applied to the indebtedness owed by such purchaser to Bank. If the purchaser
fails to pay for any of the Collateral, Bank may resell the Collateral.

 

-49-

--------------------------------------------------------------------------------

 

 

Bank will not be considered to have offered to retain the Collateral in
satisfaction of the Obligations, unless Bank has entered into a written
agreement with the Obligors to that effect.

 

Bank is hereby granted a license or other right to use, after an Event of
Default, without charge, any Obligor’s labels, General Intangibles, intellectual
property, Equipment, real estate, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale and selling any Inventory or
other Collateral and any Obligor’s rights under all contracts, licenses,
approvals, permits, leases and franchise agreements, to the extent assignable,
shall inure to Bank’s benefit.

 

Bank shall be under no obligation to marshal any assets in favor of any Obligor
or any other party or against or in payment of any or all of the Obligations.

 

16.5     Actions With Respect to Accounts. Each Obligor hereby irrevocably
makes, constitutes, and appoints Bank (and any of Bank’s designated officers,
employees or agents) as its true and lawful attorney-in-fact, with full power of
substitution, with power to sign its name and to take any of the following
actions, in its name or the name of Bank, as Bank may determine, without notice
to such Obligor and at Obligors’ expense:

 

(a)     Verify the validity and amount of or any other matter relating to the
Collateral by mail, telephone, telecopy or otherwise;

 

(b)     Upon the occurrence and during the continuation of an Event of Default,
notify all Account Debtors that Obligors’ Accounts have been assigned to Bank
and that Bank has a Lien therein;

 

(c)     Upon the occurrence and during the continuation of an Event of Default,
direct all Account Debtors to make payment of all Obligors’ Accounts directly to
Bank and forward invoices directly to such Account Debtors;

 

(d)     Upon the occurrence and during the continuation of an Event of Default,
take control in any manner of any cash or non-cash items of payment or proceeds
of such Accounts;

 

(e)     Upon the occurrence and during the continuation of an Event of Default,
notify the U.S. Postal Service to change the address for delivery of mail
addressed to any Obligor to such address as Bank may designate;

 

(f)     Upon the occurrence and during the continuation of an Event of Default,
have access to any lockbox or postal boxes into which any Obligor’s mail is
deposited and receive, open and dispose of all mail addressed to any Obligor;

 

-50-

--------------------------------------------------------------------------------

 

 

(g)     Upon the occurrence and during the continuation of an Event of Default,
take control in any manner of any rejected, returned, stopped in transit or
repossessed goods relating to any Accounts;

 

(h)     Upon the occurrence and during the continuation of an Event of Default,
enforce payment of and collect any Accounts, by legal proceedings or otherwise,
and for such purpose Bank may:

 

(i)     Demand payment of any Accounts or direct any Account Debtors to make
payment of Accounts directly to Bank;

 

(ii)     Receive and collect all monies due or to become due to any Obligor;

 

(iii)     Exercise all of any Obligor’s rights and remedies with respect to the
collection of Accounts;

 

(iv)     Settle, adjust, compromise, extend, renew, discharge or release the
Accounts;

 

(v)     Sell or assign the Accounts on such terms, for such amount and at such
times as Bank deems advisable;

 

(vi)     Prepare, file and sign any Obligor’s name or names on any Proof of
Claim or similar document in any proceeding filed under federal or state
bankruptcy, insolvency, reorganization or other similar law as to any Account
Debtor;

 

(vii)     Prepare, file and sign any Obligor’s name or names on any Notice of
Lien, Claim of Mechanic’s Lien, Assignment or Satisfaction of Lien or Mechanic’s
Lien or similar document in connection with the Collateral;

 

(viii)     Endorse the name of any Obligor upon any chattel papers, documents,
instruments, invoices, freight bills, bills of lading or similar documents or
agreements relating to the Accounts or goods pertaining thereto or upon any
checks or other media of payment or evidences of a security interest that may
come into Bank’s possession;

 

(ix)     Sign the name of any Obligor to verifications of Accounts and notices
thereof sent by Account Debtors to such Obligor; or

 

(x)     Take all other actions necessary or desirable to protect any Obligor’s
or Bank’s interest in the Accounts.

 

Obligors ratify and approve all acts of said attorneys and agree that said
attorneys shall not be liable for any acts of commission or omission, nor for
any error of judgment or mistake of fact or law, except such attorneys’ gross
negligence or willful misconduct. Obligors agree to assist Bank in the
collection and enforcement of their Accounts and not to hinder, delay or impede
Bank in its collection or enforcement of said Accounts.

 

-51-

--------------------------------------------------------------------------------

 

 

16.6     Set-Off. Without limiting the rights of Bank under Applicable Law, the
Obligors grant to Bank and agree that Bank may, unless prohibited by applicable
law, without notice to any Obligor (such notice being expressly waived), and
without constituting a retention of any Collateral in satisfaction of any
Obligations exercise a right of set-off, a lien against and a security interest
in all property of the Obligors now or at any time in Bank’s possession in any
capacity whatsoever, including but not limited to any balance of any deposit,
trust or agency account, or any other account with Bank as security for the
Obligations. At any time and from time to time following the occurrence of an
Event of Default or Default, Bank may without notice or demand, set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by Bank to or
for the credit of any Obligor against any or all of the Obligations.

 

16.7     Turnover of Property Held by Bank. The Obligors irrevocably authorize
any Affiliate of Bank, unless prohibited by Applicable Law, upon and following
the occurrence of an Event of Default, at the request of Bank and without
further notice, to turn over to Bank any property of any Obligor held by such
Affiliate, including without limitation, funds and securities for any Obligor’s
account and to debit, for the benefit of Bank, any deposit account maintained by
any Obligor with such Affiliate (even if such deposit account is not then due or
there results a loss or reduction of interest or the imposition of a penalty in
accordance with Applicable Law to the early withdrawal of time deposits), in the
amount requested by Bank up to the amount of the Obligations, and to pay or
transfer such amount or property to Bank for application to the Obligations.

 

16.8     Delay or Omission Not Waiver. Neither the failure nor any delay on the
part of Bank to exercise any right, remedy, power or privilege under the Loan
Documents upon the occurrence of any Event of Default or otherwise shall operate
as a waiver thereof or impair any such right, remedy, power or privilege. No
waiver of any Event of Default shall affect any later Event of Default or shall
impair any rights of Bank. No single, partial or full exercise of any rights,
remedies, powers and privileges by Bank shall preclude further or other exercise
thereof. No course of dealing between Bank and any Obligor shall operate as or
be deemed to constitute a waiver of Bank’s rights under the Loan Documents or
affect the duties or obligations of the Obligors.

 

16.9     Remedies Cumulative. The rights, remedies, powers and privileges
provided for herein shall not be deemed exclusive, but shall be cumulative and
shall be in addition to all other rights, remedies, powers and privileges in
Bank’s favor at law or in equity.

 

16.10     Consents, Approvals and Discretion. Whenever Bank’s consent or
approval is required or permitted or any documents are required to be acceptable
to Bank, such consent, approval or acceptability shall be at the sole and
absolute discretion of Bank. Except as otherwise specifically provided herein,
whenever any determination or act is at Bank’s discretion, such determination or
act shall be at Bank’s sole and absolute discretion.

 

-52-

--------------------------------------------------------------------------------

 

 

16.11     Certain Fees, Costs, Expense Expenditures. The Obligors agree to pay
on demand all cost and expenses of Bank (the “Bank Expenses”), including without
limitation:

 

(a)     all costs, expenses and fees (including reasonable attorneys’ fees and
other legal out of pocket costs, expenses and charges) incurred or paid by Bank
in connection with (i) advising, structuring, drafting, preparing, reviewing,
negotiating, administering the Loan Documents or any waivers, consents,
amendments, extensions, modifications or restatements related thereto; (ii)
interpreting, enforcing, protecting, preserving, defending or terminating any of
the Loan Documents or any of Bank’s rights and remedies related thereto,
irrespective of whether suit is brought (including without limitation, all out
of pocket costs and expenses and reasonable attorneys’ fees related to any
“workout,” “restructuring,” insolvency or similar proceeding involving any
Obligor); (iii) legal advice relating to the rights and responsibilities of
Bank; (iv) the preparation for negotiations regarding, consultations concerning
or the defense or prosecution of any legal proceedings involving, any claim
(including third-party claims) made or threatened against Bank related to or
involving the Loan Documents, the transactions contemplated under the Loan
Documents, Bank’s relationship with the Obligors, or any actions taken pursuant
to the Loan Documents by Bank;

 

(b)     all costs, expenses and fees incurred or paid by Bank for photocopying;
notarization; couriers; messengers; telecommunications; public record searches
(including without limitation, real estate, tax lien, litigation, UCC,
bankruptcy, patent, trademark or copyright searches); filing; recording;
publication; appraisals (including without limitation personal property, real
estate, trademark, tradename, and inventory appraisals or reappraisals); real
estate surveys or updates; real estate title insurance reports or bring-downs,
commitments, policies and endorsements; environmental audits, surveys or
updates; and accounting or other professional advisors;

 

(c)     all costs, expenses and fees incurred or paid by Bank in connection with
the disbursement of funds under the Loan Documents (by wire transfer or
otherwise); the dishonoring of checks, drafts or other items of payment;
correction or cure of any Default or Event of Default or enforcement of the Loan
Documents; gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale or advertising to sell any of the
Collateral (regardless of whether the sale is consummated); or exercising any
rights or remedies under the Loan Documents; and

 

(d)     all costs, expenses and other payments incurred or made by Bank to any
warehouseman, landlord, lessor or owner of any property at which any of the
Collateral is located to enable Bank to obtain access to, store, warehouse,
ship, sell or otherwise preserve, protect and dispose of such Collateral
(including without limitation all lease payments, access charges, utility
charges and safety and security charges).

 

In the event any Obligor shall fail to pay taxes, insurance, assessments, fees,
costs or expenses which it is required to pay hereunder, or fails to keep the
Collateral free from Liens (except as expressly permitted herein), or fails to
maintain or repair the Collateral as required hereby, or otherwise breaches any
obligations under the Loan Documents, Bank in its discretion, may (but shall not
be obligated to) make expenditures for such purposes and the amount so expended
(including reasonable attorney’s fees and out of pocket expenses, filing fees
and other charges) shall be payable by the Obligors on demand and shall
constitute part of the Obligations.

 

-53-

--------------------------------------------------------------------------------

 

 

With respect to any amount required to be paid by Obligors under this Section,
in the event Obligors fail to pay such amount within five (5) days after demand,
at Bank’s option, all of said amounts required to be paid by Obligors, may be
charged by Bank as a LIBOR Rate Loan under the Revolving Credit Facility and
Borrower shall also pay to Bank interest thereon at the Default Rate.

 

17.     INDEMNIFICATION. The Obligors agree to indemnify, defend and hold
harmless, Bank, its parents and Affiliates and their officers, directors,
shareholders, employees, attorneys and agents (collectively, the “Indemnified
Parties”), from and against any and all claims, liabilities, losses, damages,
costs and expenses (whether or not such Indemnified Party is a party to any
litigation), including without limitation reasonable attorney’s fees and out of
pocket costs and costs of investigation, document production, attendance at
depositions or other discovery, incurred by any Indemnified Party with respect
to, arising out of or as a consequence of (a) this Agreement or any of the other
Loan Documents, including without limitation, any failure of any Obligor to pay
when due (at maturity, by acceleration or otherwise) any principal, interest,
fee or any other amount due under this Agreement or the other Loan Documents, or
any other Event of Default; (b) the use by Borrower of any proceeds advanced
hereunder; (c) the transactions contemplated hereunder; or (d) any claim,
demand, action or cause of action being asserted against any Indemnified Party
by any other Person in connection with the transactions contemplated hereunder.
Notwithstanding anything herein or elsewhere to the contrary, the Obligors shall
not be obligated to indemnify or hold harmless any Indemnified Party from any
liability, loss or damage resulting from the gross negligence, willful
misconduct or unlawful actions of such Indemnified Party or any violations by
such Indemnified Party or Bank of any securities laws or other laws and
regulations concerning financial institutions. Any amount payable to Bank under
this Section will bear interest at the Default Rate from the due date until
paid.

 

The Obligors’ obligations under this Section shall survive termination of this
Agreement and repayment of the Obligations.

 

18.     COMMUNICATIONS AND NOTICES. No notice, request, demand or instruction to
be given hereunder to any party shall be effective for any purpose unless in
writing and delivered personally or by overnight courier at the appropriate
address set forth below (in which event, such notice shall be deemed effective
only upon such delivery), when delivered by mail (sent by registered or
certified mail, return receipt requested), by facsimile, by electronic
transmission or overnight courier at the appropriate address set forth below, as
follows:

 

To Obligors:

 

inTEST Corporation,

Ambrell Corporation,

inTEST Silicon Valley Corporation,

inTEST EMS, LLC, and

Temptronic Corporation

804 East Gate Drive, Suite 200

 

Mount Laurel, NJ 08054

 

Attention: Hugh T. Regan, Jr., Treasurer and CFO

 

Telephone: 856-505-8811

 

E-Mail: h.regan.jr@intest.com

 

 

 

To Bank:

 

M&T Bank

210 Lake Drive East Suite 102

Woodlands Falls Corporate Park

Cherry Hill, NJ 08002

Attention: Steven A. Vilardi, Vice President

Email: svilardi@mtb.com

 

-54-

--------------------------------------------------------------------------------

 

 

Notice shall be deemed to have been given upon the earlier to occur of (a)
receipt, (b) three (3) days after the deposit of same in any United States Post
Office certified or registered mail, postage prepaid, as set forth above, (c)
delivery by personal service, (d) receipt of proof of delivery by a facsimile
transmission, or (e) delivery of an electronic transmission. The addresses and
addressees for the purpose of this Section may be changed by giving written
notice of such change in the manner herein provided for giving notice. Unless
and until such written notice of a change of address or addressee is received,
the last address and addressee, as stated by written notice, or provided herein
if no written notice of change has been sent or received, shall be deemed to
continue in effect for all purposes hereunder.

 

ALL “PAYMENT IN FULL” CHECKS OR OTHER MEDIA OF PAYMENT MUST BE SENT TO BANK ONLY
TO THE ABOVE ADDRESS.

 

19.     WAIVERS.

 

19.1     Waivers. In connection with any proceedings under the Loan Documents,
including without limitation any action by Bank in replevin, foreclosure or
other court process or in connection with any other action related to the Loan
Documents or the transactions contemplated hereunder, the Obligors waive, to the
extent permitted by applicable law:

 

(a)     all errors, defects and imperfections of a procedural nature in such
proceedings;

 

(b)     all benefits under any present or future laws exempting any property,
real or personal, or any part of any proceeds thereof from attachment, levy or
sale under execution, or providing for any stay of execution to be issued on any
judgment recovered under any of the Loan Documents or in any replevin or
foreclosure proceeding, or otherwise providing for any valuation, appraisal or
exemption;

 

-55-

--------------------------------------------------------------------------------

 

 

(c)     presentment for payment, demand, notice of demand, notice of nonpayment,
protest and notice of protest of any of the Loan Documents, including the Notes;

 

(d)     any requirement for bonds, security or sureties required by statute,
court rule or otherwise;

 

(e)     any demand for possession of Collateral prior to commencement of any
suit;

 

(f)     all rights to claim or recover attorney’s fees and costs in the event
that any Obligor is successful in any action to remove, suspend or prevent the
enforcement of a judgment entered by confession; and

 

(g)     any right to require Bank to pursue any third Person for payment of the
Obligations or payment with respect to any of the Collateral.

 

19.2     Forbearance. Bank may release, compromise, forbear with respect to,
waive, suspend, extend or renew any of the terms of the Loan Documents, without
notice to or consent of any Obligor.

 

19.3     Limitation on Liability. The Obligors shall be responsible for and Bank
is hereby released from any claim or liability in connection with:

 

(a)     Safekeeping any Collateral;

 

(b)     Any loss or damage to any Collateral;

 

(c)     Any diminution in value of the Collateral; or

 

(d)     Any act or default of another Person.

 

Bank shall only be liable for any act or omission on its part constituting gross
negligence or willful misconduct. In the event any Obligor brings suit against
Bank in connection with the transactions contemplated hereunder and Bank is
found not to be liable, the Obligors will indemnify and hold Bank harmless from
all costs and expenses, including attorney’s fees, incurred by Bank in
connection with such suit. This Agreement is not intended to obligate Bank to
take any action with respect to the Collateral or to incur expenses or perform
any obligation or duty of any Obligor. Obligors’ obligations under this Section
shall survive termination of this Agreement and repayment of the Obligations.

 

19.4     Waiver of Subrogation. The Obligors hereby waive any right to
subrogation, reimbursement, contribution or indemnity from any Obligor in
connection with any Obligor’s obligations under the Loan Documents.

 

-56-

--------------------------------------------------------------------------------

 

 

20.       SUBMISSION TO JURISDICTION. The Obligors hereby consent to the
jurisdiction of any state or federal court located within the Commonwealth of
Pennsylvania, and irrevocably agree that, subject to Bank’s election, all
actions or proceedings relating to the Loan Documents or the transactions
contemplated hereunder shall be litigated in such courts, and the Obligors waive
any objection which they may have based on lack of personal jurisdiction,
improper venue or forum non conveniens to the conduct of any proceeding in any
such court and waive personal service of any and all process upon them and
consent that all such service of process be made by mail or messenger directed
to them at the address set forth in Section 18. Nothing contained in this
Section shall affect the right of Bank to serve legal process in any other
manner permitted by law or affect the right of Bank to bring any action or
proceeding against any Obligor or their property in the courts of any other
jurisdiction.

 

21.         MISCELLANEOUS.

 

21.1     Brokers. The transaction contemplated hereunder was brought about and
entered into by Bank and the Obligors acting as principals and without any
brokers, agents or finders being the effective procuring cause hereof. The
Obligors represent to Bank that the Obligors have not committed Bank to the
payment of any brokerage fee or commission in connection with this transaction.
If any such claim is made against Bank by any broker, finder or agent or any
other Person, the Obligors agree to indemnify, defend and hold Bank harmless
against any such claim, at the Obligors’ own cost and expense, including Bank’s
attorneys’ fees. The Obligors further agree that until any such claim or demand
is adjudicated in Bank’s favor, the amount claimed and/or demanded shall be
deemed part of the Obligations secured by the Collateral.

 

21.2     No Joint Venture. Nothing contained herein is intended to permit or
authorize any Obligor to make any contract on behalf of Bank, nor shall this
Agreement be construed as creating a partnership, joint venture or making Bank
an investor in any Obligor.

 

21.3     Survival. All covenants, agreements, representations and warranties
made by the Obligors in the Loan Documents or made by or on their behalf in
connection with the transactions contemplated herein shall be true at all times
this Agreement is in effect and shall survive the execution and delivery of the
Loan Documents, any investigation at any time made by Bank or on their behalf
and the making by Bank of the loans or advances to Borrower. All statements
contained in any certificate, statement or other document delivered by or on
behalf of the Obligors pursuant hereto or in connection with the transactions
contemplated hereunder shall be deemed representations and warranties by the
Obligors.

 

21.4     No Assignment. The Obligors may not assign any of their rights
hereunder without the prior written consent of Bank and Bank shall not be
required to lend hereunder except to Borrower as they presently exist.

 

-57-

--------------------------------------------------------------------------------

 

 

21.5     Assignment or Sale by Bank. Bank may sell, assign or participate all or
a portion of its interest in the Loan Documents and make available to any
prospective purchaser, assignee or participant any information relative to
Obligors in its possession without the consent of Borrower (a) in connection
with any participation, (b) as a result of a merger, consolidation or other
similar transaction between Bank and another bank or other financial
institution, (c) to comply with or accommodate any regulatory, capital adequacy
or other similar requirements affecting Bank, (d) as required by any
governmental or other entity have regulatory, oversight or other control over
Bank or its affairs, or (e) made while an Event of Default has occurred and is
continuing.  Except as otherwise provided above, any other sale or assignment by
Bank shall be subject to the Borrower’s  prior written consent which shall not
be unreasonably withheld, conditioned or delayed.  In the event that Bank sells
or assigns any portion of the Loans, Obligors shall (a) execute and deliver to
Bank and/or to the applicable purchaser or assignee, such substitute or
replacement Notes, Surety Agreement or other Loan Documents, and (b) execute and
deliver to Bank such amendments to the Loan Documents as Bank may request to
reflect such sale or assignment.

 

21.6     Treatment of Certain Information; Confidentiality. Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(as defined below) (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties; (c) to the extent required by applicable laws or
by any subpoena or similar legal process; (d) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (e) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights and obligations under this Agreement; or (f) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section, or (y) becomes available to Bank on a nonconfidential
basis from a source other than the Borrower who did not acquire such information
as a result of a breach of this Section. For purposes of this Section (a)
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
Bank on a nonconfidential basis prior to disclosure by the Borrower; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential and (b) “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.21.7     Injunctive
Relief. Each of the Obligors expressly acknowledges and agrees that an action
for damages for any breach of the requirements of Section 10.6 shall not be an
adequate remedy at law. In the event of any such breach, each of the Obligors
agrees to the fullest extent allowed by law that Bank shall be entitled to
injunctive relief to restrain such breach and require compliance with such
requirements.

 

-58-

--------------------------------------------------------------------------------

 

 

21.8     Time is of the Essence. Time is of the essence in the Obligors’
performance of their obligations under the Loan Documents.

 

21.9     Binding Effect. This Agreement and all rights and powers granted hereby
will bind and inure to the benefit of the parties hereto and their respective
permitted successors and assigns and shall bind all Persons who become bound as
a borrower, guarantor or other obligor under this Agreement.

 

21.10     Severability. The provisions of this Agreement and all other Loan
Documents are deemed to be severable, and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.

 

21.11     No Third Party Beneficiaries. The rights and benefits of this
Agreement and the Loan Documents shall not inure to the benefit of any third
party.

 

21.12     Modifications. Any modification or amendment of this Agreement or any
of the Loan Documents shall be in writing signed by the parties hereto.

 

21.13     Holidays. If the day provided herein for the payment of any amount or
the taking of any action falls on a Saturday, Sunday or public holiday at the
place for payment or action, then the due date for such payment or action will
be the next succeeding Business Day.

 

21.14     Law Governing. This Agreement has been made, executed and delivered in
the Commonwealth of Pennsylvania and will be construed in accordance with and
governed by the laws of such Commonwealth, without regard to any rules or
principles regarding conflicts of law or any rule or canon of construction which
interprets agreements against the draftsman.

 

21.15     Integration. The Loan Documents shall be construed as integrated and
complementary of each other, and as augmenting and not restricting Bank’s
rights, powers, remedies and security. The Loan Documents contain the entire
understanding of the parties thereto with respect to the matters contained
therein and supersede all prior agreements and understandings between the
parties with respect to the subject matter thereof and do not require parol or
extrinsic evidence in order to reflect the intent of the parties. In the event
of any inconsistency between the terms of this Agreement and the terms of the
other Loan Documents, the terms of this Agreement shall prevail.

 

21.16     Exhibits and Schedules. All exhibits and schedules attached hereto are
hereby made a part of this Agreement.

 

21.17     Headings. The headings of the Articles, Sections, paragraphs and
clauses of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part of this Agreement.

 

21.18     Counterparts; Electronic Signatures. The Loan Documents and any notice
or communication under the Loan Documents may be executed in one or more
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument. Delivery of a photocopy,
telecopy or electronic mail (pdf) of an executed counterpart of a signature page
to any Loan Document shall be effective as delivery of a manually executed
counterpart of such Loan Document.

 

-59-

--------------------------------------------------------------------------------

 

 

21.19     Joint and Several. The obligations of the Obligors under this
Agreement shall be joint and several obligations.

 

21.20     Limitation on Damages. The Obligors and Bank agree that, in any
action, suit or proceeding, in respect of or arising out of this Agreement, the
Loan Documents or the transactions contemplated hereunder, each mutually waives
to the fullest extent permitted by law, any claim for consequential, punitive or
special damages.

 

21.21     USA Patriot Act. Bank is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act") and hereby notifies Obligors that, pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
each Obligor, which information includes the name and address of each Obligor
and other information that will allow Bank to identify such Obligor in
accordance with the Act.

 

21.22     Waiver of Right to Trial by Jury. THE OBLIGORS AND BANK WAIVE ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a)
ARISING UNDER ANY OF THE LOAN DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE OBLIGORS OR BANK WITH RESPECT TO
ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE. THE OBLIGORS AND BANK
AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE OBLIGORS AND BANK TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY. THE OBLIGORS ACKNOWLEDGE THAT THEY HAVE HAD THE
OPPORTUNITY TO CONSULT WITH COUNSEL REGARDING THIS SECTION, THAT THEY FULLY
UNDERSTAND ITS TERMS, CONTENT AND EFFECT, AND THAT THEY VOLUNTARILY AND
KNOWINGLY AGREE TO THE TERMS OF THIS SECTION.

 

21.23     Construction of Agreement/No Negative Inference. Each Obligor
warrants, covenants and represents that it is and has been represented by
counsel of its choice in this matter, including the negotiation of this
Agreement and the other Loan Documents, that it has read and understood the same
and that this Agreement and each of the other Loan Documents are being entered
into voluntarily by each Obligor, intending to be bound hereby and thereby. Each
Obligor further agrees that this Agreement and each of the other Loan Documents
are the result of careful draftsmanship by all parties hereto and thereto and
that no negative inferences as to authorship may be drawn against any party
hereto or thereto.

 

-60-

--------------------------------------------------------------------------------

 

 

21.24     Partial Invalidity. If any term, provision, covenant or condition of
this Agreement, or any application thereof, should be held by a court of
competent jurisdiction to be invalid, void or enforceable, all terms,
provisions, covenants and conditions of this Agreement, and all applications
thereof, not held invalid, void or unenforceable shall continue in full force
and effect and shall in no way be affected, impaired or invalidated thereby,
provided that the invalidity, voidness or unenforceability of such term,
provision, covenant or condition (after giving effect to the next sentence in
this Section) does not materially impair the ability of the parties to
consummate the transactions contemplated hereby. In lieu of such invalid, void
or unenforceable term, provision, covenant or condition there shall be added to
this Agreement a term, provision, covenant or condition that is valid, not void
and enforceable and is as similar to such invalid, void or enforceable term,
provision, covenant or condition as may be possible.

 

[Remainder of Page Intentionally Left Blank]

 

-61-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

BORROWER:

INTEST CORPORATION,

a Delaware corporation

 

 

By:/s/ Hugh T. Regan, Jr.                                         

Name:Hugh T. Regan, Jr.

Title:Secretary, Treasurer and Chief Financial Officer

 

 

GUARANTORS:

AMBRELL CORPORATION,

a Delaware corporation

 

 

By:/s/ Hugh T. Regan, Jr.                                         

Name:Hugh T. Regan, Jr.

Title:Vice President, Secretary and Treasurer

 

INTEST SILICON VALLEY CORPORATION,

a Delaware corporation

 

 

By:/s/ Hugh T. Regan, Jr.                                          

Name:Hugh T. Regan, Jr.

Title:Vice President, Secretary and Treasurer

 

INTEST EMS, LLC,

a Delaware limited liability company

 

 

By:/s/ Hugh T. Regan, Jr.                                            

Name:Hugh T. Regan, Jr.

Title:Vice President, Secretary and Treasurer

 

-62-

--------------------------------------------------------------------------------

 

 

 

TEMPTRONIC CORPORATION,

a Delaware corporation

 

 

By:/s/ Hugh T. Regan, Jr.                                            

Name:Hugh T. Regan, Jr.

Title:Vice President, Secretary and Treasurer

 

 

 

BANK:

 

M&T BANK

 

 

 

By:/s/ Steven A. Vilardi                                              

Name:Steven A. Vilardi

Title:Vice President

 

-63-

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

Exhibit A          - Form of Covenant Compliance Certificate

 

Exhibit B          - Form of Loan Request

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Form of Covenant Compliance Certificate

 

 

Testing Date:_________________

 

COMPLIANCE CERTIFICATE

 

 

In accordance with Section 13.7 of the Loan and Security Agreement dated as of
April ___, 2020 by and between INTEST CORPORATION, a Delaware corporation,
(“Borrower”), AMBRELL CORPORATION, a Delaware corporation, INTEST SILICON VALLEY
CORPORATION, a Delaware corporation, INTEST EMS, LLC, a Delaware limited
liability company, and Temptronic Corporation, a Delaware corporation (each
individually, a “Guarantor” and collectively, the “Guarantors”) and M&T Bank
(together with its successors and assigns, “Bank”) (as it may be amended,
modified, supplemented or restated, the “Loan Agreement”), Borrower and
Guarantors hereby certify to Bank that as of the testing date above:

 

 

 

1.

All reports, statements, or computer prepared information of any kind or nature
caused to be delivered under the Loan Agreement are true and correct in all
material respects, and all financial statements delivered under the Loan
Agreement have been prepared in accordance with GAAP and fairly present in all
material respects the financial condition of Borrower and Guarantors as of the
date of such statements; provided, that with respect to interim statements, such
statements are subject to year-end adjustments and any accompanying footnotes.

 

 

2.

Borrower and Guarantors are in compliance with all of the covenants and
agreements under the Loan Agreement, including, without limitation, the
financial covenants set forth in Article 12 of the Loan Agreement. [If not,
state non-compliance:_________________].

 

 

3.

Exhibit A attached hereto sets forth certain calculations and other information
evidencing Borrower’s compliance with each of the financial covenants set forth
in Article 12 of the Loan Agreement.

 

 

4.

The representations and warranties of Borrower and Guarantors contained in the
Loan Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the date of this certificate, as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

 

 

5.

On the date of this certificate, there does not exist any condition or event
which constitutes a Default or an Event of Default under the Loan Agreement. [If
not, describe Default or Event of Default and steps being taken to remedy same
_______________________].

 

 

--------------------------------------------------------------------------------

 

 

 

6.

Borrower’s and Guarantors’ current states of formation are as set forth on
Schedule 9.1 attached to the Loan Agreement.

 

The foregoing certifications are made on behalf of Borrower and Guarantors by
__________________, in his/her capacity as the __________________ of Borrower
and Guarantors (and not in his/her individual capacity), from his/her actual
knowledge, after due inquiry and with full knowledge Bank will rely thereon. The
undersigned has executed and delivered this Certificate as an inducement for
Bank to extend credit facilities to Borrower under the Loan Agreement.

 

Capitalized terms used herein and not defined shall have the meanings given
thereto in the Loan Agreement.

 

 

 

Dated:______________

 

BORROWER:

 

INTEST CORPORATION,

a Delaware corporation

 

 

By: ___________________________________

Name/Title: ______________________________

 

GUARANTORS:

 

AMBRELL CORPORATION,

a Delaware corporation

 

 

By: ___________________________________

Name/Title: ______________________________

 

INTEST SILICON VALLEY CORPORATION,

a Delaware corporation

 

 

By: ___________________________________

Name/Title: ______________________________

 

 

--------------------------------------------------------------------------------

 

 

INTEST EMS, LLC,

a Delaware limited liability company

 

 

By: ___________________________________

Name/Title: ______________________________

 

TEMPTRONIC CORPORATION,

a Delaware corporation

 

 

By: ___________________________________

Name/Title: ______________________________

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

Form of Loan Request

 

 

 

To:

M&T Bank

 

210 Lake Drive East Suite 102

Woodlands Falls Corporate Park

Cherry Hill, NJ 08002

Attention: Steven A. Vilardi, Vice President

 

 

Re:

Loan and Security Agreement dated as of April __, 2020 by and between INTEST
CORPORATION, a Delaware corporation, (“Borrower”), AMBRELL CORPORATION, a
Delaware corporation, INTEST SILICON VALLEY CORPORATION, a Delaware corporation,
INTEST EMS, LLC, a Delaware limited liability company, and Temptronic
Corporation, a Delaware corporation (each individually, a “Guarantor” and
collectively, the “Guarantors”) and M&T Bank (together with its successors and
assigns, “Bank”) (as it may be amended, modified, supplemented or restated, the
“Loan Agreement”)

 

Ladies and Gentlemen:

 

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Loan Agreement. Subject to the terms and
conditions of the Loan Agreement, Borrower hereby irrevocably requests an
Advance under the Revolving Credit Facility subject to the LIBOR Rate plus
Applicable Margin, in the aggregate principal sum of $__________ having a
Funding Date of __________________.

 

Borrower and Guarantors hereby certify to Bank that the conditions precedent for
making an Advance under the Revolving Credit Facility set forth in Sections 14
(with respect to the initial Advance) and Section 15 (with respect to an Advance
after the Closing Date) of the Loan Agreement have been satisfied.

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

With the intent to be legally bound hereby, Borrower and Guarantors have
completed, executed, and delivered this Loan Request as of __________________,
20__.

 

BORROWER:

 

INTEST CORPORATION,

a Delaware corporation

 

 

By: ___________________________________

Name/Title: ______________________________

 

GUARANTORS:

 

AMBRELL CORPORATION,

a Delaware corporation

 

 

By: ___________________________________

Name/Title: ______________________________

 

INTEST SILICON VALLEY CORPORATION,

a Delaware corporation

 

 

By: ___________________________________

Name/Title: ______________________________

 

INTEST EMS, LLC,

a Delaware limited liability company

 

 

By: ___________________________________

Name/Title: ______________________________

 

TEMPTRONIC CORPORATION,

a Delaware corporation

 

 

By: ___________________________________

Name/Title: ______________________________

 

 

--------------------------------------------------------------------------------

 

 

Schedules

 

Schedule 9.3 - Ownership Interests     Schedule 9.4 - Subsidiaries     Schedule
9.14  - Names     Schedule 9.16  - Pension and Benefit Plans     Schedule 9.17 -
Leases and Contracts     Schedule 9.18 - Intellectual Property     Schedule
9.20   - Affiliate Transactions    

Schedule 9.21(b)

- Licenses

 

Schedule 9.21(c)

- Operating Agreements

 

Schedule 9.21(d)

- Facility Sites

 

Schedule 9.21(e)

- Leases

    Schedule 9.24 - Subordinated Indebtedness     Schedule 11.1 - Permitted
Indebtedness     Schedule 11.2 - Loans     Schedule 11.3 - Permitted Investments
    Schedule 11.7 - Permitted Liens

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.3

Ownership Interests

 

Entity

Owner

Percentage Ownership

Options, Warrants, Rights of Conversion or Purchase

Ambrell Corporation

inTEST Corporation

100%

None

inTEST Silicon Valley Corporation

inTEST Corporation

100%

None

inTEST EMS, LLC

inTEST Corporation

100%

None

inTEST Thermal Solutions GmbH

inTEST Corporation

100%

None

inTEST PTE Ltd.

inTEST Corporation

100%

None

TEMPTRONIC CORPORATION

inTEST Corporation

100%

None

Ambrell B.V.

Ambrell Corporation

100%

None

Ambrell Limited

Ambrell Corporation

100%

None

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.4

Subsidiaries

 

Schedule 9.3 is hereby incorporated by reference.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.14

Names

 

Exact Legal Name

Former Legal Names

(including date of change)

inTEST Corporation

None

Ambrell Corporation1

Concourse Acquisition Corp. (5/25/2017)

inTEST Silicon Valley Corporation

inTEST Sunnyvale Corporation (1/26/2005)

TD Acquisition Corp. (8/3/1998)

TestDesign Corporation (8/3/1998 merged into TD Acquisition Corp.)

TEMPTRONIC CORPORATION

None

inTEST EMS, LLC

None

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 NTD: Ambrell Corporation was acquired via merger.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.16

United States Pension and Benefit Plans

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.17

Leases and Contracts

 

1.     Lease Agreement between Exeter 804 East Gate, LLC and the Company dated
May 10, 2010.

1.      

2.     Lease Agreement between AMB-SGP Seattle/Boston, LLC and TEMPTRONIC
CORPORATION (a subsidiary of the Company), dated October 25, 2010.

2.      

3.     First Amendment to Lease between AMB-SGP Seattle/Boston, LLC and
TEMPTRONIC CORPORATION dated March 1, 2011.

3.      

4.     Second Amendment to Lease between James Campbell Company, LLC and
TEMPTRONIC CORPORATION dated April 8, 2019.

 

5.     Lease Agreement between Columbia California Warm Springs Industrial, LLC
and inTEST Silicon Valley Corporation dated January 9, 2012.

 

6.     First Amendment to Lease Agreement between Columbia California Warm
Springs Industrial, LLC and inTEST Silicon Valley Corporation dated November 18,
2016.

 

7.     Guaranty Agreements between Columbia California Warm Springs Industrial,
LLC and inTEST Corporation dated January 9, 2012.

4.      

8.     Second Amendment to Standard Lease Agreement, dated January 23, 2020, by
and between inTEST Silicon Valley Corporation and Fremont Business Center, LLC.

 

9.     Lease Agreement between Maguire Family Properties, Inc. and Ambrell
Corporation dated December 19, 2017

 

10.   Guaranty of Lease between Maguire Family Properties, Inc. and Ambrell
Corporation dated December 19, 2017

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.18

Intellectual Property

 

Trademarks

 

Registered

Owner

Mark

Registration

Number

Date of

Registration

TEMPTRONIC CORPORATION

TEMPTRONIC

3748381

Feb. 16, 2010

TEMPTRONIC CORPORATION

THERMONICS

4278707

Jan. 22, 2013

TEMPTRONIC CORPORATION

[ex_181352img001.gif]

1094282

Jun. 27, 1978

TEMPTRONIC CORPORATION

THERMOJOGGER

1433671

Mar. 24, 1987

TEMPTRONIC CORPORATION

THERMO CHUCK

1197134

Jun. 8, 1982

TEMPTRONIC CORPORATION

THERMO STREAM

1085339

Feb. 14, 1984

TEMPTRONIC CORPORATION

THERMO SPOT

5261537

Aug. 5, 2017

inTEST Corporation

INTEST

2503999

Nov. 6, 2001

inTEST Corporation

inTEST

1268558

Feb. 28, 1984

inTEST Corporation

in2

1255204

Oct. 25, 1983

inTEST Corporation

CENTAUR

3657110

Jul. 21, 2009

inTEST Corporation

TRANSPAR

3635236

Jun. 9, 2009

Ambrell

EXPERIENCE THE EXCELLENCE

5101636

Dec. 13, 2016

Ambrell

EVIEW

4922677

Mar. 22, 2016

Ambrell

EKOHEAT

4751860

Jun. 9, 2015

Ambrell

EASYCOIL

4746013

Jun. 2, 2015

Ambrell

AMBRELL

4623638

Oct. 21, 2014

Ambrell

AMBRELL

3317193

Oct. 23, 2007

Ambrell

EKOHEAT

3526330

Nov. 4, 2008

Ambrell

AMERITHERM

2299340

Dec. 14, 1999

Ambrell

[ex_181352img002.gif]

2301415

Dec. 21, 1999

 

 

--------------------------------------------------------------------------------

 

 

Trademark Applications - None.

 

 

Patents

 

Registered Owner

Patent Name

Registration Number

Date of Registration

inTEST Corporation

Method and apparatus for docking a test head with a peripheral

9,897,628

18-Sep-14

inTEST Corporation

Test head manipulator

9,557,371

6-May-08

inTEST Corporation

Test head manipulator

9,347,804

23-Feb-07

inTEST Corporation

Test head positioner system

9,134,387

17-Mar-08

inTEST Corporation

Positioner system and method of positioning

8.981,807

27-Jul-10

inTEST Corporation

Cradle and cable handler for a test head manipulator

8,763,962

17-Mar-08

inTEST Corporation

Test head docking system and method with sliding linkage

8,760,182

14-Jul-08

inTEST Corporation

Test head vertical support system

8,700,218

29-Dec-06

inTEST Corporation

Test head manipulator

8,618,822

23-Feb-07

inTEST Corporation

Wrist joint for positioning a test head

8,444,107

28-Jan-03

inTEST Corporation

Test head positioning system and method

8,350,584

29-Dec-06

inTEST Corporation

Test head positioner system

8,212,578

17-Mar-08

inTEST Corporation

Test head positioning system

8,141,834

10-Aug-06

inTEST Corporation

Test head positioning system and method

8,035,406

31-Mar-03

inTEST Corporation

Safety mechanism for materials handling system

7,845,607

18-Feb-03

inTEST Corporation

Modular interface

7,834,718

13-Dec-04

inTEST Corporation

Test head positioning system and method

7,728,579

31-Mar-03

inTEST Corporation

Modular interface

7,605,583

13-Jul-04

inTEST Corporation

Modular interface

7,605,582

13-Jul-04

inTEST Corporation

Computer cabinet

D585,662

20-Sep-07

inTEST Corporation

Test head docking system and method

7,466,122

16-Jul-01

inTEST Corporation

Apparatus and method for balancing and for providing a compliant range to a test
head

7,340,972

22-Sep-00

inTEST Corporation

Modular interface

7,301,326

13-Jul-04

inTEST Corporation

Signal module

D554,594

22-Nov-06

inTEST Corporation

Signal module

D554,593

22-Nov-06

inTEST Corporation

Test head positioning system and method

7,235,964

31-Mar-03

inTEST Corporation

Signal module

D535,260

13-Jul-04

inTEST Corporation

Signal module

D528,989

13-Jul-04

inTEST Corporation

Test head docking system and method

7,109,733

16-Jul-01

inTEST Corporation

Apparatus and method for balancing and for providing a compliant range to a test
head

7,084,358

20-Sep-01

inTEST Corporation

Side supports with adjustable center of gravity

6,975,105

20-Sep-00

TEMPTRONIC CORPORATION

Apparatus for attachment of accessories to processing equipment

10,578,237

12-Aug-16

TEMPTRONIC CORPORATION

Temperature-controlled enclosures and temperature control system using the same

10,060,668

13-Mar-07

TEMPTRONIC CORPORATION

Temperature system having an impurity filter

9,335,080

17-Oct-11

TEMPTRONIC CORPORATION

Environmental test system and method eith in-situ temperature sensing of device
under test (DUT)

8,602,641

2-May-13

 

 

--------------------------------------------------------------------------------

 

 

Registered Owner

Patent Name

Registration Number

Date of Registration

TEMPTRONIC CORPORATION

Temperature-controlled enclosures and temperature control system using the same

8,408,020

13-Mar-07

TEMPTRONIC CORPORATION

Temperature-controlled enclosures and temperature control system using the same

7,629,533

13-Mar-07

TEMPTRONIC CORPORATION

High-flow cold air chiller (THERMONICS)

7,603,871

29-Jun-06

TEMPTRONIC CORPORATION

Method and apparatus for latent temperature control for a device under test
(SIGMA)

7,483,769

30-Jan-06

TEMPTRONIC CORPORATION

Method and apparatus for latent temperature control for a device under test
(SIGMA)

6,993,418

2-Aug-02

TEMPTRONIC CORPORATION

Workpiece chuck with temperature control assemble having spacers between layers
providing clearance for thermoelectric modules

6,886,347

10-Jul-03

TEMPTRONIC CORPORATION

Workpiece chuck with temperature control assemble having spacers between layers
providing clearance for thermoelectric modules

6,745,575

11-Jul-02

TEMPTRONIC CORPORATION

Apparatus and method for controlling temperature in a device under test using
integrated temperature sensing diode

6,552,561

20-Apr-01

TEMPTRONIC CORPORATION

Apparatus and method for controlling temperature in a wafer using integrated
temperature sensing diode

6,545,494

10-Jul-00

Ambrell Corp

Food heater

10,206,250

20-Apr-06

Ambrell Corp

Induction heating system

9,554,423

25-Oct-12

Ambrell Corp

Dynamic power balancing among multiple induction heater power units

9,439,246

15-Mar-13

Ambrell Corp

Power system component protection system for use with an induction heating
system

9,167,631

25-Aug-06

Ambrell Corp

Food heater

9,000,335

21-Apr-06

Ambrell Corp

Induction heating systems and methods for producing an object having a varying
hardness along the length of the object

8,803,047

14-Jun-12

Ambrell Corp

Portable food heater

8,481,893

28-Aug-06

Ambrell Corp

Power switching system to increase induction heating to a load from available AC
mains power

8,331,115

15-Nov-07

Ambrell Corp

Automatic frequency compensation for pulse width modulated RF level control

8,283,985

25-Aug-06

Ambrell Corp

Constant phase angle control for frequency agile power switching systems

8,269,532

10-Aug-06

Ambrell Corp

High voltage full bridge circuit and method for operating the same

7,995,362

15-Jun-06

Ambrell Corp

Constant phase angle control for frequency agile power switching systems

7,906,997

10-Aug-06

Ambrell Corp

Radio frequency (RF) induction cooking food heater

7,829,827

21-Apr-06

Ambrell Corp

Portable food heater

7,804,045

28-Aug-06

Ambrell Corp

Power switching system to increase induction heating to a load from available AC
mains power

7,787,268

15-Nov-07

 

 

--------------------------------------------------------------------------------

 

 

Registered Owner

Patent Name

Registration Number

Date of Registration

Ambrell Corp

Automatic frequency compensation for pulse width modulated RF level control

7,626,463

25-Aug-06

Ambrell Corp, BASF Corp

Fast-drying, radiofrequency-activatable inkjet inks and methods and systems for
their use

7,520,600

1-Nov-04

Ambrell Corp

Constant phase angle control for frequency agile power switching systems

7,551,011

10-Aug-06

Ambrell Corp

High voltage full bridge circuit and method for operating the same

7,489,530

15-Jun-05

Ambrell Corp

Electrode apparatus for stray field radio frequency heating

6,995,345

18-Mar-02

Ambrell Corp

Induction furnace for heating a workpiece in an inert atmosphere or vacuum

6,861,629

9-May-02

 

 

Patent Applications

 

Registered Owner

Patent Name

Application Number

Filing Date

TEMPTRONIC CORPORATION

Temperature forcing system and method with conductive thermal probes

15/437861

21-Feb-17

TEMPTRONIC CORPORATION

System and method for device under test cooling using digital scroll compressor

15/947415

6-Apr-18

TEMPTRONIC CORPORATION

Apparatus and method for controlling temperature at multiple test sites

16/692334

22-Nov-19

 

 

Copyrights and Copyright Applications - None.

 

 

Material IP Licenses - None.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.20

Affiliate Transactions

 

None

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.21(b)

Licenses

 

ITAR Registration – The iTS (inTEST Thermal Solutions) business unit has this
registration because it sells certain products to customers in the
defense/aerospace industries.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.21(c)

Operating Agreements

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.21(d)

Addresses

 

Entity

Locations

inTEST Corporation

Chief Executive Office

804 East Gate Drive Suite 200, Mount Laurel, NJ 08054

Other Places of Business 

41 Hampden Rd, Mansfield, MA 02048

Books / Inventory and Equipment

804 East Gate Drive, Mount Laurel, NJ 08054

Ambrell Corporation

Chief Executive Office

1655 Lyell Avenue, Rochester, New York 14606

Other Places of Business / Books / Inventory and Equipment

804 East Gate Drive, Mount Laurel, NJ 08054

Other Location Where Books Are Held
1655 Lyell Avenue, Rochester, New York 14606

Previous Address (No Longer Used)
39 Main Street, Scottsville, NY 14546

inTEST Silicon Valley Corporation

Chief Executive Office

47777 Warm Springs Boulevard, Fremont, California 94539

Other Places of Business / Books / Inventory and Equipment

804 East Gate Drive, Mount Laurel, NJ 08054

Other Location Where Books Are Held
47777 Warm Springs Boulevard, Fremont, California 94539

TEMPTRONIC CORPORATION

Chief Executive Office

41 Hampden Rd, Mansfield, MA 02048

Other Places of Business / Books / Inventory and Equipment

804 East Gate Drive, Mount Laurel, NJ 08054

Other Location Where Books Are Held
41 Hampden Rd, Mansfield, MA 02048

inTEST EMS, LLC

Chief Executive Office

804 East Gate Drive Suite 200, Mount Laurel, NJ 08054

Other Places of Business / Books / Inventory and Equipment

804 East Gate Drive, Mount Laurel, NJ 08054

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.21(e)

Leases

 

Lease Description

Landlord

Locations

Lease Agreement between Exeter 804 East Gate, LLC and the Company dated May 10,
2010

Exeter 804 East Gate 2018 LLC

Exeter Property Group

101 West Elm Street, Suite 600

Conshohocken, PA 19428

804 East Gate Drive Suite 200

Mount Laurel, NJ 08054

Second Amendment to Lease between James Campbell Company, LLC and TEMPTRONIC
CORPORATION dated April 8, 2019

James Campbell Company, LLC

425 California Street Suite 500

San Francisco, CA 94104-2112

41 Hampden Rd

Mansfield, MA 02048

Lease Agreement between Maguire Family Properties, Inc. and Ambrell Corporation
dated December 19, 2017

Maguire Family Properties Inc.

770 Rock Beach Road

Rochester, NY 14617

1655 Lyell Avenue

Rochester, New York 14606

Second Amendment to Standard Lease Agreement, dated January 23, 2020, by and
between inTEST Silicon Valley Corporation and Fremont Business Center, LLC

Fremont Business Center LLC

c/o CIP Real Restate

19762 MacArthur Blvd., Suite 300

Irvine, California 92612-2498

47777 Warm Springs Boulevard

Fremont, California 94539

 

 

--------------------------------------------------------------------------------

 

 

Schedule 9.24

Subordinated Indebtedness

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 11.1

Existing Indebtedness

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 11.2

Loans

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 11.3

Permitted Investments

 

Schedule 9.3 is hereby incorporated by reference.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 11.7

Liens

 

None.

 

 

--------------------------------------------------------------------------------